EXHIBIT 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

DATED AS OF SEPTEMBER 10, 2010

among

AMEREN CORPORATION

and

UNION ELECTRIC COMPANY

as Borrowers

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Agent

BARCLAYS CAPITAL

BANK OF AMERICA, N.A.

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Syndication Agents

 

 

J.P. MORGAN SECURITIES LLC

BARCLAYS CAPITAL

BANC OF AMERICA SECURITIES LLC

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Joint Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

 

   DEFINITIONS    1.1.    Certain Defined Terms    1 1.2.    Terms Generally   
22    ARTICLE II       THE CREDITS    2.1.    Commitment    23 2.2.    Required
Payments; Termination    23 2.3.    Loans    24 2.4.    Competitive Bid
Procedure    24 2.5.    Swingline Loans    26 2.6.    Letters of Credit    28
2.7.    Types of Advances    33 2.8.    Facility Fee; Letter of Credit Fees;
Reductions in Aggregate Commitment and Borrower Sublimits    33 2.9.    Minimum
Amount of Each Advance    34 2.10.    Optional Principal Payments    35 2.11.   
Method of Selecting Types and Interest Periods for New Revolving Advances;
Funding of Loans    35 2.12.    Conversion and Continuation of Outstanding
Revolving Advances; No Conversion or Continuation of Eurodollar Advances After
Default    36 2.13.    Interest Rates, etc    36 2.14.    Rates Applicable After
Default    37 2.15.    Method of Payment    37 2.16.    Noteless Agreement;
Evidence of Indebtedness    37 2.17.    Telephonic Notices    38 2.18.   
Interest Payment Dates; Interest and Fee Basis    38 2.19.    Notification of
Advances, Interest Rates, Prepayments and Commitment Reductions; Availability of
Loans    39 2.20.    Lending Installations    39 2.21.    Non-Receipt of Funds
by the Agent    39 2.22.    Replacement of Lender    40 2.23.    Extension of
Borrowing Maturity Dates    40 2.24.    Defaulting Lenders    41 2.25.   
Commitment Increases    43    ARTICLE III       YIELD PROTECTION; TAXES    3.1.
   Yield Protection    44 3.2.    Changes in Capital Adequacy Regulations    45

3.3.

   Availability of Types of Advances    45



--------------------------------------------------------------------------------

3.4.    Funding Indemnification    46 3.5.    Taxes    46 3.6.    Lender
Statements; Survival of Indemnity    49 3.7.    Alternative Lending Installation
   49 3.8.    Allocation of Amounts Payable Among Borrowers    50    ARTICLE IV
      CONDITIONS PRECEDENT    4.1.    Closing Date    50 4.2.    Each Subsequent
Credit Extension    52    ARTICLE V       REPRESENTATIONS AND WARRANTIES    5.1.
   Existence and Standing    52 5.2.    Authorization and Validity    53 5.3.   
No Conflict    53 5.4.    Financial Statements    53 5.5.    Material Adverse
Change    53 5.6.    Taxes    54 5.7.    Litigation and Contingent Obligations
   54 5.8.    Subsidiaries    54 5.9.    ERISA    54 5.10.    Accuracy of
Information    54 5.11.    Regulation U    55 5.12.    Material Agreements    55
5.13.    Compliance With Laws    55 5.14.    Ownership of Properties    55 5.15.
   Plan Assets; Prohibited Transactions    55 5.16.    Environmental Matters   
56 5.17.    Investment Company Act    56 5.18.    Federal Energy Regulatory
Commission; Authorization    56 5.19.    No Default or Unmatured Default    56
   ARTICLE VI       COVENANTS    6.1.    Financial Reporting    57 6.2.    Use
of Proceeds and Letters of Credit    58 6.3.    Notice of Default    58 6.4.   
Conduct of Business    58 6.5.    Taxes    59 6.6.    Insurance    59

6.7.

   Compliance with Laws; Federal Energy Regulatory Commission or Missouri Public
Service Commission Authorization    59

 

ii



--------------------------------------------------------------------------------

6.8.

   Maintenance of Properties    60 6.9.    Inspection; Keeping of Books and
Records    60 6.10.    Merger    60 6.11.    Dispositions of Assets    60 6.12.
   Indebtedness of Project Finance Subsidiaries, Investments in Project Finance
Subsidiaries and Non-Material Subsidiaries and Other Investments; Acquisitions
   63 6.13.    Liens    66 6.14.    Affiliates    69 6.15.    Financial
Contracts    69 6.16.    Subsidiary Covenants    69 6.17.    Leverage Ratio   
70    ARTICLE VII       DEFAULTS       ARTICLE VIII       ACCELERATION, WAIVERS,
AMENDMENTS AND REMEDIES    8.1.    Acceleration    74 8.2.    Amendments    74
8.3.    Preservation of Rights    75    ARTICLE IX       GENERAL PROVISIONS   
9.1.    Survival of Representations    75 9.2.    Governmental Regulation    75
9.3.    Headings    76 9.4.    Entire Agreement    76 9.5.    Several
Obligations; Benefits of this Agreement    76 9.6.    Expenses; Indemnification
   76 9.7.    Numbers of Documents    77 9.8.    Accounting    78 9.9.   
Severability of Provisions    78 9.10.    Nonliability    78 9.11.   
Confidentiality    79 9.12.    Lenders Not Utilizing Plan Assets    79 9.13.   
Nonreliance    79 9.14.    Disclosure    79 9.15.    USA Patriot Act    79

 

iii



--------------------------------------------------------------------------------

   ARTICLE X       THE AGENT    10.1.    Appointment; Nature of Relationship   
80 10.2.    Powers    80 10.3.    General Immunity    80 10.4.    No
Responsibility for Loans, Recitals, etc    80 10.5.    Action on Instructions of
Lenders    81 10.6.    Employment of Agents and Counsel    81 10.7.    Reliance
on Documents; Counsel    81 10.8.    Agent’s Reimbursement and Indemnification
   81 10.9.    Notice of Default    82 10.10.    Rights as a Lender    82 10.11.
   Independent Credit Decision    82 10.12.    Successor Agent    83 10.13.   
Agent and Arrangers Fees    83 10.14.    Delegation to Affiliates    84 10.15.
   Syndication Agent and Documentation Agents    84    ARTICLE XI       SETOFF;
RATABLE PAYMENTS    11.1.    Setoff    84 11.2.    Ratable Payments    84   
ARTICLE XII    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    12.1.   
Successors and Assigns    85    ARTICLE XIII       NOTICES    13.1.    Notices
   88 13.2.    Change of Address    89    ARTICLE XIV       COUNTERPARTS      
ARTICLE XV       CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL   
15.1.    CHOICE OF LAW    89 15.2.    CONSENT TO JURISDICTION    89

15.3.

   WAIVER OF JURY TRIAL    90

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Commitment Schedule

Existing Letters of Credit Schedule

LC Commitment Schedule

Pricing Schedule

 

Schedule 1    -      Subsidiaries Schedule 2    -      Liens Schedule 3    -
     Restrictive Agreements Schedule 4    -      Regulatory Authorizations
Schedule 5    -      Contingent Obligations Schedule 6    -      Non-Material
Subsidiaries EXHIBITS Exhibit A    -      Form of Borrowers’ Counsel’s Opinion
Exhibit B    -      Form of Compliance Certificate Exhibit C    -      Form of
Assignment and Assumption Exhibit D    -      Form of Loan/Credit Related Money
Transfer Instruction Exhibit E    -      Form of Promissory Note Exhibit F    -
     Subordination Terms



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement dated as of September 10, 2010 (as amended from time to
time, this “Agreement”), is entered into by and among Ameren Corporation, a
Missouri corporation (the “Company”), its subsidiary Union Electric Company,
d/b/a AmerenUE, a Missouri corporation (the “Borrowing Subsidiary” and, together
with the Company, the “Borrowers”), the Lenders party hereto and JPMorgan Chase
Bank, N.A., as Agent. The Obligations of the Borrowers under this Agreement will
be several and not joint, and, except as otherwise set forth in Section 3.8 or
9.6(iii) of this Agreement, the Obligations of the Borrowing Subsidiary will not
be guaranteed by the Company or any other subsidiary of the Company and the
Obligations of the Company will not be guaranteed by the Borrowing Subsidiary or
any other subsidiary of the Company. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement:

“Accounting Changes” is defined in Section 9.8.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date (other than the Illinois Merger and the
Resources Transfer), by which a Borrower or any of its Subsidiaries (i) acquires
any going business or all or substantially all of the assets of any firm,
corporation or limited liability company, or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means (a) with respect to any Borrower, Revolving Loans (i) made by
the Lenders to such Borrower on the same Borrowing Date or (ii) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Revolving
Loans made to such Borrower of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period, (b) a Competitive Loan or group of
Competitive Loans of the same type made on the same date and as to which a
single Interest Period is in effect, or (c) a Swingline Loan.

“Affected Lender” is defined in Section 2.22.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3



--------------------------------------------------------------------------------

under the Securities Exchange Act of 1934) of 10% or more of any class of voting
securities (or other ownership interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
voting securities, by contract or otherwise (with such percentage being
calculated as if such beneficial owner had exercised all its rights to acquire
such securities or interests).

“Agent” means JPMCB, not in its individual capacity as a Lender, but in its
capacity as contractual representative of the Lenders pursuant to Article X, and
any successor Agent appointed pursuant to Article X.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.
The initial Aggregate Commitment is $800,000,000.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders.

“Agreement” is defined in the preamble hereto.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4; provided, however, that except as provided in Section 9.8, with
respect to the calculation of the financial ratio set forth in Section 6.17 (and
the defined terms used in such Section), “Agreement Accounting Principles” means
generally accepted accounting principles as in effect in the United States as of
June 30, 2010, applied in a manner consistent with that used in preparing the
financial statements referred to in Section 5.4 hereof.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (i) the Prime Rate for such day, (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum and (iii) the sum of (x) (A) the Eurodollar Base Rate
for a one-month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) divided by (B) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
and (y) one percent (1.0%) per annum, provided that, for the avoidance of doubt,
the Eurodollar Base Rate for any day shall be based on the rate appearing on the
Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page of
such service) at approximately 11:00 a.m. London time on such day.

“Applicable Fee Rate” means (a) with respect to the Facility Fee accruing for
the account of either Borrower at any time, the applicable percentage rate per
annum at such time with respect to such Borrower as set forth in the Pricing
Schedule and (b) with respect to the LC Participation Fee for the account of
either Borrower at any time, the applicable percentage rate per annum at such
time with respect to such Borrower as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to any Borrower, with respect to
Advances (other than any Advance made pursuant to Section 2.4) of any Type at
any time, the percentage rate per annum which is applicable at such time to
Advances of such Type to such Borrower, as set forth in the Pricing Schedule.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC, Barclays Capital, Banc of America
Securities LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and their respective
successors, in their respective capacities as Joint Arrangers and Joint
Bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 12.1, in the form of Exhibit C or any other form approved by
the Agent and the Company.

“Attributable Indebtedness” means, as to any Sale and Leaseback Transaction at
any time, the present value (discounted at a rate equivalent to the interest
rate implicit in the lease, compounded on a semiannual basis) of the total
obligations of the lessee for rental payments, after excluding all amounts
required to be paid on account of maintenance and repairs, insurance, taxes,
utilities and other similar expenses payable by the lessee pursuant to the terms
of the lease, during the remaining term of the lease included in any such Sale
and Leaseback Transaction or until the earliest date on which the lessee may
terminate such lease without penalty or upon payment of a penalty (in which case
the rental payments shall include such penalty).

“Audrain Project” means the Chapter 100 financing transaction and agreements
related thereto assigned by affiliates of NRG Energy, Inc. (“NRG”) to and
assumed by the Borrowing Subsidiary as a part of its purchase of a combustion
turbine generating facility located in Audrain County, Missouri (the “County”)
pursuant to which (i) the Borrowing Subsidiary assumed a lease from the County
of certain land and improvements, including the combustion turbine generating
facility, and (ii) the Borrowing Subsidiary acquired NRG’s ownership of
indebtedness issued by the County to finance the acquisition of such property.

“Augmenting Lender” has the meaning assigned to such term in Section 2.25(a).

“Authorized Officer” of any Borrower means any of the chief executive officer,
president, chief operating officer, chief financial officer, treasurer,
assistant treasurer or vice president of such Borrower, acting singly.

“Availability Termination Date” means, as to any Borrower, the earlier of
(a) the Maturity Date for such Borrower, (b) the reduction of the Borrower
Sublimit of such Borrower to zero pursuant to Section 2.8.3 or termination of
the obligation to make Loans to, or issue Letters of Credit for the account of,
such Borrower pursuant to Section 8.1 and (c) the date of termination in whole
of the Aggregate Commitment and the Commitments pursuant to Section 2.8.3 or
Section 8.1.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest in, or the exercise of control over,
such Person by a governmental authority or instrumentality thereof so long as
such ownership interest or such exercise of control does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Barclays Bank” means Barclays Bank PLC.

“Barclays Capital” means the investment banking division of Barclays Bank.

“BofA” means Bank of America, N.A.

“Borrower Credit Exposure” means, with respect to any Borrower at any time, the
aggregate amount of (i) all Revolving Loans made to such Borrower and
outstanding at such time, (ii) all Competitive Loans made to such Borrower and
outstanding at such time, (iii) the portion of the LC Exposure at such time that
is attributable to Letters of Credit issued for the account of such Borrower and
(iv) all Swingline Loans made to such Borrower and outstanding at such time.

“Borrower Sublimit” means (a) as to the Company, $500,000,000 and (b) as to the
Borrowing Subsidiary, $500,000,000, in each case as such sublimit may be reduced
from time to time pursuant to Section 2.8.3.

“Borrowers” means the Company and the Borrowing Subsidiary and “Borrower” means
either of the foregoing.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.11.

“Borrowing Subsidiary” means Union Electric Company, d/b/a AmerenUE, a Missouri
corporation and a Subsidiary of the Company.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in New York, New
York for the conduct of substantially all of their commercial lending activities
and interbank wire transfers can be made on the Fedwire system.

 

4



--------------------------------------------------------------------------------

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Change” is defined in Section 3.2.

“Change in Control” means, in respect of each Borrower, (i) the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of
twenty percent (20%) or more of the aggregate ordinary voting power represented
by the issued and outstanding capital stock of the Company; (ii) the Company
shall cease to own, directly or indirectly and free and clear of all Liens or
other encumbrances (except for such Liens or other encumbrances permitted by
Section 6.13), outstanding shares representing 100% of the ordinary voting power
represented by the issued and outstanding common stock of the Borrowing
Subsidiary on a fully diluted basis, or (iii) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who were both (a) not nominated by the board of directors of the Company
or a committee or subcommittee thereof to which such power was delegated and
(b) not appointed by directors so nominated; provided that any individual who is
so nominated in connection with a merger, consolidation, acquisition or similar
transaction shall be included in such majority unless such individual was a
member of the Company’s board of directors prior thereto.

“CILCO” means Central Illinois Light Company, d/b/a AmerenCILCO, an Illinois
corporation and a subsidiary of the Company.

“CIPS” means Central Illinois Public Service Company, d/b/a AmerenCIPS, an
Illinois corporation and a subsidiary of the Company and, following the
consummation of the Illinois Merger, the successor by merger to CILCO and IP,
including following the planned change of its corporate name from Central
Illinois Public Service Company to Ameren Illinois Company or any other name.

“Closing Date” means September 10, 2010.

“Code” means the Internal Revenue Code of 1986 and any rule or regulation issued
thereunder.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced

 

5



--------------------------------------------------------------------------------

from time to time pursuant to Section 2.8.3, (b) increased from time to time
pursuant to Section 2.25 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 12.1. The initial amount
of each Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, or in a Commitment Increase Amendment, as applicable.

“Commitment Increase” has the meaning assigned to such term in Section 2.25(a).

“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.25(a).

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.

“Commitment Termination Date” means the third anniversary of the Closing Date.

“Commonly Controlled Entity” means, with respect to any Borrower, any trade or
business, whether or not incorporated, which is under common control with such
Borrower or any subsidiary of such Borrower within the meaning of Section 4001
of ERISA or that, together with such Borrower or any subsidiary of such
Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“Company” means Ameren Corporation, a Missouri corporation.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.4.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.4.

“Competitive Loan” means a Loan made pursuant to Section 2.4.

“Consolidated Indebtedness” of a Person means at any time the Indebtedness of
such Person and its Subsidiaries (or, solely in the case of the Company, its
consolidated subsidiaries) which would be consolidated in the consolidated
financial statements of such Person under Agreement Accounting Principles
calculated on a consolidated basis as of such time; provided, however, that
Consolidated Indebtedness shall exclude any Indebtedness incurred as part of any
Permitted Securitization.

“Consolidated Net Worth” of a Person means at any time the consolidated
stockholders’ equity, preferred stock and Hybrid Securities of such Person and
its Subsidiaries (or, solely in the case of the Company, its consolidated
subsidiaries) calculated on a consolidated basis in accordance with Agreement
Accounting Principles; provided that for purposes of calculating Consolidated
Net Worth, the amount of Hybrid Securities included in Consolidated Net Worth
shall represent no more than 15% of Consolidated Total Capitalization of the
Company.

 

6



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means, as to the Company, the total amount of all
assets of the Company and its consolidated subsidiaries determined in accordance
with Agreement Accounting Principles, and, as to the Borrowing Subsidiary, the
total amount of all assets of the Borrowing Subsidiary and its consolidated
Subsidiaries determined in accordance with Agreement Accounting Principles, in
each case minus, to the extent included in the total amount of such Borrower’s
and its consolidated subsidiaries’ or Subsidiaries’, as applicable, total
assets, the net book value of all (i) goodwill, including the excess cost over
book value of any asset, (ii) organization or experimental expenses,
(iii) unamortized debt discount and expense, (iv) patents, trademarks,
tradenames and copyrights, (v) treasury stock, (vi) franchises, licenses and
permits, and (vii) other assets which are deemed intangible assets under
Agreement Accounting Principles.

“Consolidated Total Capitalization” means, as to any Borrower at any time, the
sum of Consolidated Indebtedness of such Borrower and Consolidated Net Worth of
such Borrower, each calculated at such time.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, any keep well agreement or similar agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership.

“Contribution Percentage” means, at any time with respect to each Borrower, the
ratio, expressed as a percentage, of such Borrower’s Borrower Sublimit to the
aggregate amount of all the Borrower Sublimits at such time; provided that, if
the Commitments or all the Borrower Sublimits shall have been terminated, the
Contribution Percentages shall be determined based on the Borrower Sublimits
most recently in effect prior to such termination. As of the Closing Date, the
Contribution Percentage of each Borrower is 50%. The Contribution Percentage
with respect to any amount owing by a Borrower shall be determined as of the
time such amount became due.

“Conversion/Continuation Notice” is defined in Section 2.12.

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit hereunder.

“Credit Extension Date” means, with respect to any Borrower, the Borrowing Date
for an Advance or the date of issuance of a Letter of Credit to or for the
account of such Borrower.

“Credit Party” means the Agent, the Issuing Bank, the Swingline Lender or any
other Lender.

“Default” means an event described in Article VII.

 

7



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied
or, in the case of clause (iii), such payment is the subject of a good faith
dispute, (b) has notified either Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under any other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by a Credit Party acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Agent, or (d) has become the subject of a Bankruptcy
Event.

“Disclosed Matters” means the events, actions, suits and proceedings and the
environmental matters disclosed in the Exchange Act Documents.

“Documentation Agents” means BNP Paribas, The Bank of Nova Scotia and The Bank
of Scoland plc.

“Dollar” and “$” means the lawful currency of the United States of America.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or any Borrower, any Subsidiary or any other Affiliate of any Borrower.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Event” means, as to any Borrower, (a) any Reportable Event with respect
to such Borrower or any Commonly Controlled Entity of such Borrower; (b) the
failure of any Plan

 

8



--------------------------------------------------------------------------------

to comply with the minimum funding standards of Section 412 of the Code or
Section 302 of ERISA; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan of such Borrower or any Commonly Controlled
Entity of such Borrower; (d) the incurrence by such Borrower or any Commonly
Controlled Entity of such Borrower of any liability under Title IV of ERISA with
respect to the termination of any Plan of such Borrower or any Commonly
Controlled Entity of such Borrower; (e) the receipt by such Borrower or any
Commonly Controlled Entity of such Borrower from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan of such Borrower or any Commonly
Controlled Entity of such Borrower; (f) the incurrence by such Borrower or any
Commonly Controlled Entity of such Borrower of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan of such
Borrower or any Commonly Controlled Entity of such Borrower; or (g) the receipt
by such Borrower or any Commonly Controlled Entity of such Borrower of any
notice, or the receipt by any Multiemployer Plan from such Borrower or any
Commonly Controlled Entity of such Borrower of any notice, concerning the
imposition of “withdrawal liability” (as defined in Part I of Subtitle E of
Title IV of ERISA) or a determination that a Multiemployer Plan of such Borrower
or any Commonly Controlled Entity of such Borrower is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar Advance” means an Advance which, subject to Section 2.14, bears
interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the rate appearing on Reuters BBA Libor Rates Page
3750 (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, as the rate for deposits in Dollars with a maturity equal to such
Interest Period, provided that, if no such BBA LIBOR Rate is available to the
Agent, the applicable Eurodollar Base Rate for the relevant Interest Period
shall instead be the rate determined by the Agent to be the rate at which JPMCB
or one of its affiliate banks offers to place deposits in Dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, in the approximate amount of JPMCB’s relevant Eurodollar Loan and having
a maturity equal to such Interest Period.

“Eurodollar Loan” means a Loan which, subject to Section 2.14, bears interest at
the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance to any Borrower
for the relevant Interest Period, the sum of (i) the quotient of (a) the
Eurodollar Base Rate applicable to such Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period, plus (ii) (A) in the case of a Eurodollar Advance consisting of
Revolving Loans, the then Applicable Margin applicable to such Borrower,
changing as and when the Applicable Margin changes and (B) in the case of a
Eurodollar Advance consisting of a Competitive Loan or Loans, the Margin
applicable to such Loan or Loans.

 

9



--------------------------------------------------------------------------------

“Eurodollar Rate Advance” means an Advance consisting of Competitive Loans
bearing interest at the Eurodollar Rate.

“Exchange Act Documents” means (a) the Annual Reports of the Company and the
Borrowing Subsidiary to the SEC on Form 10-K for the fiscal year ended
December 31, 2009, (b) the Quarterly Reports of the Company and the Borrowing
Subsidiary to the SEC on Form 10-Q for the fiscal quarters ended March 31, 2010
and June 30, 2010 and (c) all Current Reports of the Company and the Borrowing
Subsidiary to the SEC on Form 8-K from January 1, 2010, to September 9, 2010.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (a) taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or any political
combination or subdivision or taxing authority thereof or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located, or any political
combination or subdivision or taxing authority thereof and (b) any U.S. Federal
withholding taxes imposed by FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Letter of Credit” means each letter of credit previously issued for
the account of any Borrower by any of the Issuing Banks under or pursuant to the
Existing UE/Genco Credit Agreement that (a) is outstanding on the Closing Date
and (b) is listed on the Existing Letter of Credit Schedule.

“Existing Letter of Credit Schedule” means the Schedule identifying each
Existing Letter of Credit.

“Existing Maturity Date” is defined in Section 2.23.

“Existing UE/Genco Credit Agreement” means the Amended and Restated Credit
Agreement dated as of June 30, 2009, among the Company, the Borrowing
Subsidiary, Genco, the lenders party thereto and JPMCB, as administrative agent.

“Existing UE Indenture” means the Indenture of Mortgage and Deed of Trust dated
as of June 15, 1937, as heretofore or from time to time hereafter supplemented
and amended, between the Borrowing Subsidiary and The Bank of New York Mellon,
as Trustee.

“Facility Fee” is defined in Section 2.8.1.

“Facility Termination Date” means, with respect to any Borrower, the first date
on which the Availability Termination Date shall have occurred as to such
Borrower.

 

10



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as enacted by Section 501
of the Hiring Incentives to Restore Employment Act, and any regulations or
official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (New
York time) on such day on such transactions received by the Agent from three
Federal Funds brokers of recognized standing selected by the Agent in its sole
discretion.

“Federal Power Act” means The Federal Power Act, 16 U.S.C. §§ 791(a), et seq.,
as amended.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Limit” means, as to the Borrowing Subsidiary, $1,000,000,000, as such
amount may be modified from time to time by any FERC Order issued by FERC to the
Borrowing Subsidiary.

“FERC Order” means an order issued by FERC in accordance with Section 204 of the
Federal Power Act to authorize the issuance of securities and/or assumption of
liabilities by the Borrowing Subsidiary.

“First Mortgage Bonds” means bonds or other indebtedness issued by the Borrowing
Subsidiary pursuant to the Existing UE Indenture.

“Fitch” means Fitch Ratings and any successor thereto.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Rate Advance), the fixed rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Advance” means an Advance consisting of Competitive Loans bearing
interest at a Fixed Rate.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Floating Rate” means, for any day, with respect to a Borrower, a rate per annum
equal to the sum of (i) the Alternate Base Rate for such day, changing when and
as the Alternate Base Rate changes, plus (ii) the then Applicable Margin
applicable to such Borrower, changing as and when the Applicable Margin changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.14, bears interest at the Floating Rate.

 

11



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Genco” means Ameren Energy Generating Company, an Illinois corporation and a
subsidiary of the Company.

“Hybrid Securities” means, on any date, any securities, other than common stock,
issued by the Company or a Hybrid Vehicle that meet the following criteria:
(a) such securities are classified as possessing a minimum of “intermediate
equity content” by S&P, Basket B equity credit by Moody’s, and 50% equity credit
by Fitch (or the equivalent classifications then in effect by such agencies),
(b) such securities require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case prior to a date at least 91 days after
the Commitment Termination Date and (c) the claims of holders of any such
securities that are Indebtedness are subordinated to the claims of the Lenders
in respect of the Obligations of the Company on terms reasonably satisfactory to
the Agent. As used in this definition, “mandatory redemption” shall not include
conversion of a security into common stock of the Company or the applicable
Hybrid Vehicle.

“Hybrid Vehicle” means a special purpose subsidiary directly owned by the
Company, or a trust formed by the Company, in each case for the sole purpose of
issuing Hybrid Securities and which conducts no business other than the issuance
of Hybrid Securities and activities incidental thereto.

“Illinois Merger” means a reorganization of the Illinois Utilities pursuant to
which CILCO and IP will be merged with and into CIPS, with the surviving
corporation being thereafter renamed “Ameren Illinois Company”.

“Illinois Utility” means each of IP, CIPS and CILCO.

“Inactive Subsidiary” means any Subsidiary of a Borrower that (a) does not
conduct any business operations, (b) has assets with a total book value not in
excess of $1,000,000 and (c) does not have any Indebtedness outstanding.

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations (except for Capitalized Lease
Obligations entered into by the Borrowing Subsidiary in connection with the Peno
Creek Project or the Audrain Project), (vii) Contingent Obligations of such
Person with respect to Indebtedness, (viii) reimbursement obligations under
letters of credit, bankers acceptances, surety bonds and similar instruments
issued upon the application of such Person or upon which

 

12



--------------------------------------------------------------------------------

such Person is an account party or for which such Person is in any way liable,
(ix) Off-Balance Sheet Liabilities, (x) Attributable Indebtedness under Sale and
Leaseback Transactions, (xi) Net Mark-to-Market Exposure under Rate Management
Transactions and (xii) any other obligation for borrowed money which in
accordance with Agreement Accounting Principles would be shown as a liability on
the consolidated balance sheet of such Person (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade).

“Interest Period” means (a) with respect to a Eurodollar Advance, a period of
one, two, three or six months (or such other period as may be agreed by each
Lender), commencing on the date of such Advance and ending on but excluding the
day which corresponds numerically to such date one, two, three or six months (or
such other period as each Lender shall have agreed) thereafter and (b) with
respect to any Fixed Rate Advance, the period (which shall not be less than 7
days or more than 360 days) commencing on the date of such Advance and ending on
the date specified in the applicable Competitive Bid Request; provided, however,
that (i) in the case of Eurodollar Advances, if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month (or in
the last calendar unit of such other period as each Lender shall have agreed),
such Interest Period shall end on the last Business Day of such next, second,
third or sixth succeeding month (or of such calendar unit of such other approved
period), (ii) if an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day and (iii) no Interest Period in respect of an Advance to any
Borrower may end after the Availability Termination Date for such Borrower. For
purposes hereof, the date of an Advance initially shall be the date on which
such Advance is made and, in the case of an Advance comprising Revolving Loans,
thereafter shall be the effective date of the most recent conversion or
continuation of such Loans.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), undertaking of any
Contingent Obligation in respect of any obligation of any other Person or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit accounts and certificates of deposit owned by such Person; and
structured notes, derivative financial instruments and other similar instruments
or contracts owned by such Person.

“IP” means Illinois Power Company, d/b/a AmerenIP, an Illinois corporation and a
subsidiary of the Company.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, at any time, JPMCB, Barclays Bank, BofA, BTMU and each
other person that, with the consent of the Borrowers, shall have become an
Issuing Bank hereunder as provided in Section 2.6(j), each in its capacity as an
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

 

13



--------------------------------------------------------------------------------

“Issuing Bank Agreement” is defined in Section 2.6(j).

“JPMCB” means JPMorgan Chase Bank, N.A.

“LC Commitment” means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 2.6. The initial amount of
each Issuing Bank’s LC Commitment is set forth on the LC Commitment Schedule, or
in the case of any additional Issuing Bank, as provided in Section 2.6(j).

“LC Commitment Schedule” means the Schedule identifying each Issuing Bank’s LC
Commitment as of the Closing Date and identified as such.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrowers at such time. The LC Exposure of any Lender (including any
Lender which is an Issuing Bank) at any time shall be its Pro Rata Share of the
total LC Exposure at such time.

“LC Participation Fee” is defined in Section 2.8.2.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns as well as any Person that
becomes a “Lender” hereunder pursuant to Sections 2.22 or 2.25, in each case
until such time as such Person ceases to be a Lender hereunder. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or on a Schedule or otherwise selected by such
Lender or the Agent pursuant to Section 2.20.

“Letter of Credit” means, in respect of any Borrower, any letter of credit
issued pursuant to this Agreement and any Existing Letter of Credit, in each
case, issued for the account of such Borrower.

“Leveraged Lease Sales” means sales by the Company or any Subsidiary of
investments, in existence on the date hereof, in assets leased to an
unaffiliated lessee under leveraged lease arrangements in existence on the date
hereof, including any transactions between and among the Company and/or
subsidiaries that are necessary to effect the sale of such investments to a
Person other than the Company or any of its Subsidiaries.

 

14



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, and, in the case of stock,
stockholders agreements, voting trust agreements and all similar arrangements).

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Loan Documents” means this Agreement and all other documents, instruments,
notes (including any Notes issued pursuant to Section 2.16 (if requested)) and
agreements executed and delivered by either of the Borrowers in connection
herewith or therewith or contemplated hereby or thereby, as the same may be
amended, restated or otherwise modified and in effect from time to time.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the Eurodollar Base Rate, the marginal rate of interest, if any, to be
added to or subtracted from the Eurodollar Base Rate to determine the rate of
interest applicable to such Loan, as specified by the Lender making such Loan in
its related Competitive Bid.

“Material Adverse Effect” means, with respect to any Borrower, a material
adverse effect on (i) the business, Property, condition (financial or
otherwise), operations or results of operations of such Borrower, or such
Borrower and its Subsidiaries taken as a whole, (ii) the ability of such
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents against such Borrower or
the rights or remedies of the Agent or the Lenders thereunder.

“Material Indebtedness” means any Indebtedness (other than any Indebtedness
incurred as part of any Permitted Securitization or obligations in respect of
any Rate Management Transaction) in an outstanding principal amount of
$25,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Maturity Date” means (a) in the case of the Company, the Commitment Termination
Date, and (b) in the case of the Borrowing Subsidiary, September 9, 2011, or any
date to which the Borrowing Subsidiary’s Maturity Date shall have been extended
as provided in Section 2.23.

“Maturity Date Extension Request” is defined in Section 2.23.

“Money Pool Agreements” means, collectively, (i) that certain Ameren Corporation
System Utility Money Pool Agreement, dated as of March 25, 1999, by and among
the Company, Ameren Services Company, the Borrowing Subsidiary, CIPS, CILCO, IP
and Resources, as amended from time to time (including the addition of any of
their Affiliates as parties thereto), and (ii) that certain Ameren Corporation
System Non-Regulated Subsidiary

 

15



--------------------------------------------------------------------------------

Money Pool Agreement, dated as of February 27, 2003, by and among the Company,
Ameren Services Company, Genco and certain Subsidiaries of the Company excluding
the Borrowing Subsidiary, CIPS, CILCO and IP, as amended from time to time
(including the addition of any of their Affiliates, other than the Borrowing
Subsidiary, CIPS, CILCO and IP, as parties thereto).

“Moody’s” is defined in the Pricing Schedule.

“Moody’s Rating” is defined in the Pricing Schedule.

“Multiemployer Plan” means, with respect to a Borrower or a Commonly Controlled
Entity of such Borrower, a multiemployer plan, as defined in Section 4001(a)(3)
of ERISA, to which either is required to contribute.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“New Genco Credit Agreement” means the Credit Agreement to be entered on or
about the date hereof among the Company, Genco, the lenders party thereto and
JPMCB, as administrative agent.

“New Illinois Credit Agreement” means the Credit Agreement to be entered on or
about the date hereof among the Company, the Illinois Utilities, the lenders
party thereto and JPMCB, as administrative agent.

“Non-Material Subsidiary” means, with respect to any Borrower, any Subsidiary of
such Borrower (a) the consolidated assets of which equal less than $10,000,000,
and (b) the consolidated revenues of which equal less than $10,000,000, in each
case as of the end of or for the most recent period of four consecutive fiscal
quarters for which annual or quarterly financial statements of the Borrower have
been filed with the SEC; provided that if at the end of the most recent fiscal
quarter or for the most recent period of four consecutive fiscal quarters the
combined consolidated assets or combined consolidated revenues of all
Subsidiaries of a Borrower that under clauses (a) and (b) above would constitute
Non-Material Subsidiaries shall have exceeded 1% of the consolidated total
assets or 1% of the consolidated revenues of the Company and its subsidiaries,
then one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed not to be Non-Material Subsidiaries with respect to such
Borrower in descending order based on the amounts of their consolidated assets
until such excess shall have been eliminated. A Subsidiary shall be deemed to be
a Non-Material Subsidiary with respect to a Borrower only from and after the
date on which such Subsidiary is expressly designated as a Non-Material
Subsidiary by written notice to the Agent executed by an Authorized Officer of
such Borrower or an Authorized Officer of the Company acting on behalf of such
Borrower or by the inclusion thereof on Schedule 6 on the date hereof.
Notwithstanding the foregoing, each Inactive Subsidiary shall be deemed to be a
Non-Material Subsidiary for purposes of this Agreement.

 

16



--------------------------------------------------------------------------------

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” is defined in Section 2.16.

“Obligations” means, with respect to any Borrower, all Loans, reimbursement
obligations in respect of LC Disbursements, advances, debts, liabilities,
obligations, covenants and duties owing by such Borrower to the Agent, any
Issuing Bank, the Swingline Lender, any other Lender, the Arrangers, any
affiliate of the foregoing or any indemnitee under the provisions of Section 9.6
or any other provisions of the Loan Documents, in each case of any kind or
nature, present or future, arising under this Agreement or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, foreign exchange risk, guaranty, indemnification, or
in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired. The term includes all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed), and any other sum chargeable to any Borrower under
this Agreement or any other Loan Document.

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability under any
Sale and Leaseback Transaction which is not a Capitalized Lease, (iii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheets of such Person, but excluding from this clause
(iv) Operating Leases.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its (i) outstanding Revolving Loans, (ii) outstanding
Competitive Loans, (iii) LC Exposure and (iv) Swingline Exposure at such time.

“Participant Register” is defined in Section 12.1.

“Participants” is defined in Section 12.1.

“Payment Date” means the last day of each March, June, September and December
and, in respect of any Borrower, the Facility Termination Date for such
Borrower.

 

17



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Peno Creek Project” means the Chapter 100 financing transaction and agreements
related thereto entered into between the Borrowing Subsidiary and the City of
Bowling Green, Missouri (the “City”) pursuant to which (i) the Borrowing
Subsidiary conveyed to and leased from the City certain land and improvements
including four combustion turbine generating units, and (ii) the City issued
indebtedness (which was purchased by the Borrowing Subsidiary) to finance the
acquisition of such Property.

“Permitted Securitization” means any sale, grant and/or contribution, or series
of related sales, grants and/or contributions, by the Borrowing Subsidiary or
any of its subsidiaries of Receivables to a trust, corporation or other entity,
where the purchase of such Receivables is funded or exchanged in whole or in
part by the incurrence or issuance by the purchaser, grantee or any successor
entity of Indebtedness or securities that are to receive payments from, or that
represent interests in, the cash flow derived primarily from such Receivables
(provided, however, that “Indebtedness” as used in this definition shall not
include Indebtedness incurred by an SPC owed to the Borrowing Subsidiary or any
of its subsidiaries which represents all or a portion of the purchase price or
other consideration paid by the SPC for such Receivables or interest therein,
except for such Indebtedness that at the time it is incurred is expected to be
refinanced within 30 days with the proceeds of investments by non-Affiliates in
the Indebtedness or securities of such SPC or is of a nature and amount that is
customarily owed by SPCs to sellers of Receivables in the context of true-sale
securitization transactions), where (a) any recourse, repurchase, hold harmless,
indemnity or similar obligations of the Borrowing Subsidiary or any of its
subsidiaries (other than any SPC that is a party to such transaction) in respect
of Receivables sold, granted or contributed, or payments made in respect
thereof, are customary for transactions of this type, and do not prevent the
characterization of the transaction as a true sale under applicable laws
(including debtor relief laws), (b) any recourse, repurchase, hold harmless,
indemnity or similar obligations of any SPC in respect of Receivables sold,
granted or contributed or payments made in respect thereof, are customary for
transactions of this type and (c) such securitization transaction is, if
required by applicable law, authorized pursuant to state legislation
specifically authorizing such securitizations and, if such regulation so
requires, by an order of the Missouri Public Service Commission.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means, with respect to any Borrower or a Commonly Controlled Entity of
such Borrower at a particular time, any employee benefit plan (other than a
Multiemployer Plan) which is covered by ERISA or Section 412 of the Code and in
respect of which such Borrower or a Commonly Controlled Entity is (or, if such
plan were terminated at such time, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

 

18



--------------------------------------------------------------------------------

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMCB (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time and the
denominator of which is the Aggregate Commitment at such time (in each case, as
such Commitments and Aggregate Commitment are adjusted from time to time in
accordance with the provisions of this Agreement); provided that for purposes of
Section 2.24 when a Defaulting Lender shall exist, “Pro Rata Share” shall mean
the percentage of the Aggregate Commitment (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Aggregate Commitment
has been terminated, each Lender’s Pro Rata Share shall be a fraction the
numerator of which is such Lender’s Outstanding Credit Exposure at such time and
the denominator of which is the Aggregate Outstanding Credit Exposure at such
time (and if there shall be no Outstanding Credit Exposures at such time, the
Lenders’ Pro Rata Shares shall be determined on the basis of the Outstanding
Credit Exposures then most recently in effect).

“Project Finance Subsidiary” means any Subsidiary created for the purpose of
obtaining non-recourse financing for any operating asset that is the sole and
direct obligor of Indebtedness incurred in connection with such financing. A
Subsidiary shall be deemed to be a Project Finance Subsidiary only from and
after the date on which such Subsidiary is expressly designated as a Project
Finance Subsidiary to the Agent by written notice executed by an Authorized
Officer; provided that in no event shall the Borrowing Subsidiary be designated
or deemed a Project Finance Subsidiary.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Projections” is defined in Section 5.10.

“Rate Management Transaction” means any transaction linked to one or more
interest rates, foreign currencies, or equity prices (including an agreement
with respect thereto) now existing or hereafter entered by a Borrower or a
Subsidiary (other than a Project Finance Subsidiary) which is a rate swap, basis
swap, forward rate transaction, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof.

“Receivables” shall mean any (i) accounts receivable, (ii) payment intangibles,
(iii) notes receivable, (iv) right to receive future payments and related rights
of the Borrowing Subsidiary or any subsidiary thereof in respect of the recovery
of deferred power supply costs and/or other costs through charges applied and
invoiced to customers of the Borrowing Subsidiary or its subsidiaries, as
authorized by an order of a public utilities commission pursuant to state
legislation specifically authorizing the securitization thereof, or (v) any
interests in any of the foregoing.

 

19



--------------------------------------------------------------------------------

“Register” is defined in Section 12.1.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued under Section 4043 of ERISA, other than those events
as to which the thirty day notice period is waived under Sections .21, .22, .23,
.26, .27 or .28 of PBGC Reg. § 4043.

“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment; provided that for purposes of
declaring the Loans to be due and payable pursuant to Article VIII and for all
purposes after the Loans have become due and payable pursuant to Article VIII
and the Aggregate Commitment has been terminated, “Required Lenders” shall mean
Lenders in the aggregate holding greater than fifty percent (50%) of the
Aggregate Outstanding Credit Exposure.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Resources” means AmerenEnergy Resources Generating Company, an Illinois
corporation and a subsidiary of the Company.

“Resources Permitted Debt” means Indebtedness of Resources under one or more
Resources Permitted Financings in an aggregate principal amount for all such
Indebtedness at any time outstanding not to exceed $300,000,000.

“Resources Permitted Financing” means a revolving or term loan facility entered
into by Resources with a non-Affiliate of the Company or a note or bond issuance
by Resources providing for general working capital and financing needs (as
opposed to financing the acquisition, construction or lease of specific
equipment or premises); provided that no Borrower or Subsidiary shall have
provided a guarantee with respect to such Indebtedness or otherwise be liable
for repayment of any obligations with respect to such facility or issuance.

 

20



--------------------------------------------------------------------------------

“Resources Transfer” means the transfer of the assets or capital stock of
Resources to a subsidiary of the Company, whether pursuant to a merger, sale,
transfer, dividend, distribution or other corporate reorganization.

“Revolving Advance” means an Advance comprised of Revolving Loans.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and
such Lender’s LC Exposure and Swingline Exposure at such time.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).

“Risk-Based Capital Guidelines” is defined in Section 3.2.

“Rollover Letter of Credit” means each letter of credit issued under the
Existing UE/Genco Credit Agreement that is an Existing Letter of Credit or an
“Existing Letter of Credit” under the New Genco Credit Agreement.

“S&P” is defined in the Pricing Schedule.

“S&P Rating” is defined in the Pricing Schedule.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee. The amount of any
Sale and Leaseback Transaction shall be deemed to equal the Attributable
Indebtedness in respect thereof.

“SEC” means the Securities and Exchange Commission.

“SPC” means (i) a special purpose, bankruptcy-remote Person formed for the sole
and exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of Receivables in connection with and pursuant to a Permitted
Securitization and (ii) any Hybrid Vehicle.

“subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its subsidiaries or by such Person and one or more of its subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Subsidiary” means, with respect to each Borrower, any subsidiary of such
Borrower; provided that, in the case of the Company, “Subsidiary” means only the
Borrowing Subsidiary and each other subsidiary of the Company (other than Genco,
the Illinois Utilities and their respective subsidiaries). Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary (as defined above) of the Company.

 

21



--------------------------------------------------------------------------------

“Substantial Portion” means, with respect to the Property of a Borrower and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of such Borrower and its Subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the consolidated net income of such
Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of such Borrower and its Subsidiaries as at
the end of the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made (or
if financial statements have not been delivered hereunder for that fiscal
quarter which ends the four fiscal quarter period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that quarter).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
(including the Lender acting as the Swingline Lender) at any time shall be its
Pro Rata Share of the total Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.5.

“Syndication Agent” means each of Barclays Capital, BofA and BTMU.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing (including penalties and interest), but excluding Excluded Taxes.

“2005 Act” means the Public Utility Holding Company Act of 2005, as it may be
amended (together with all rules, regulations and orders promulgated or
otherwise issued in connection therewith).

“Type” means, with respect to any Advance, its nature as a Fixed Rate Advance,
Floating Rate Advance or Eurodollar Advance.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun

 

22



--------------------------------------------------------------------------------

shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal, tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders, writs and decrees, of all governmental authorities. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any governmental authority, any
other governmental authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

ARTICLE II

THE CREDITS

2.1. Commitment. Subject to the satisfaction of the conditions precedent set
forth in Sections 4.1 and 4.2, as applicable, each Lender severally and not
jointly agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans to each Borrower from time to time from and including the
Closing Date and prior to the Availability Termination Date for such Borrower in
an amount not to exceed its Pro Rata Share of the Available Aggregate
Commitment; provided that (i) at no time shall the Aggregate Outstanding Credit
Exposure exceed the Aggregate Commitment, (ii) at no time shall the Revolving
Credit Exposure of any Lender exceed its Commitment and (iii) at no time shall
the Borrower Credit Exposure of any Borrower exceed the Borrower Sublimit of
such Borrower. Subject to the terms of this Agreement, each Borrower may,
severally and not jointly with the other Borrower, borrow, repay and reborrow
Revolving Loans at any time prior to the Availability Termination Date for such
Borrower. The commitment of each Lender to lend to each Borrower hereunder shall
automatically expire on the Availability Termination Date for such Borrower.

2.2. Required Payments; Termination. Each Borrower, severally and not jointly
with the other Borrower, hereby unconditionally promises to pay (i) to the Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan made by such Lender to such Borrower on the Availability
Termination Date for such Borrower, (ii) to the Agent for the

 

23



--------------------------------------------------------------------------------

account of each Lender the then unpaid principal amount of each Competitive Loan
made by such Lender to such Borrower on the last day of the Interest Period
applicable to such Loan, which shall not be later than the Maturity Date for
such Borrower and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Availability Termination Date for
such Borrower and the tenth (10th) day after such Swingline Loan is made;
provided that on each date that a Revolving Advance is made to any Borrower,
such Borrower shall repay all Swingline Loans owing by it that are outstanding
on the date of such Revolving Advance. Notwithstanding the termination of the
Commitments under this Agreement, until all the Obligations of each Borrower
(other than contingent indemnity obligations) shall have been fully paid and
satisfied and all financing arrangements between each Borrower and the Lenders
hereunder and under the other Loan Documents shall have been terminated, all of
the rights and remedies with respect to such Borrower and its Obligations under
this Agreement and the other Loan Documents shall survive.

2.3. Loans. Each Advance hereunder shall consist of (a) Revolving Loans made by
the Lenders ratably in accordance with their Pro Rata Shares of the Aggregate
Commitment, (b) Competitive Loans or (c) Swingline Loans.

2.4. Competitive Bid Procedure.

(a) Subject to the terms and conditions set forth herein, each Borrower may
request Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans from time to time prior to the
Availability Termination Date for such Borrower; provided that (i) the Aggregate
Outstanding Credit Exposure at any time shall not exceed the Aggregate
Commitment and (ii) at no time shall the Borrower Credit Exposure of any
Borrower exceed the Borrower Sublimit of such Borrower. Within the foregoing
limits and subject to the terms and conditions set forth herein, each Borrower
may, severally and not jointly with the other Borrowers, borrow, repay and
reborrow Competitive Loans.

(b) To request Competitive Bids, the applicable Borrower shall notify the Agent
of such request by telephone, in the case of a Eurodollar Rate Advance, not
later than 11:00 a.m., New York time, four Business Days before the date of the
proposed Advance and, in the case of a Fixed Rate Advance, not later than 10:00
a.m., New York time, one Business Day before the date of the proposed Advance;
provided that each Borrower may submit up to (but not more than) two Competitive
Bid Requests on the same day, but a Competitive Bid Request shall not be made
within five Business Days after the date of any previous Competitive Bid
Request, unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected.
Each such telephonic Competitive Bid Request shall be confirmed promptly by hand
delivery or telecopy to the Agent of a written Competitive Bid Request in a form
approved by the Agent and signed by the applicable Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information:

 

  (i) the Borrower requesting an Advance;

 

  (ii) the aggregate amount of the requested Advance;

 

24



--------------------------------------------------------------------------------

  (iii) the date of such Advance, which shall be a Business Day;

 

  (iv) whether such Advance is to be a Eurodollar Rate Advance or a Fixed Rate
Advance; and

 

  (v) the Interest Period to be applicable to such Advance, which shall be a
period contemplated by the definition of the term “Interest Period”.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Agent shall notify the Lenders of the details thereof by telecopy,
inviting the Lenders to submit Competitive Bids.

(c) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the applicable Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Agent and must be received by the Agent by telecopy, in the case of a Eurodollar
Rate Advance, not later than 10:30 a.m., New York time, three Business Days
before the proposed date of such Advance, and in the case of a Fixed Rate
Advance, not later than 10:30 a.m., New York time, on the proposed date of such
Advance. Competitive Bids that do not conform substantially to the form approved
by the Agent may be rejected by the Agent, and the Agent shall notify the
applicable Lender as promptly as practicable. Each Competitive Bid shall specify
(i) the principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Advance requested by such Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

(d) The Agent shall promptly notify the applicable Borrower by telecopy of the
Competitive Bid Rate and the principal amount specified in each Competitive Bid
and the identity of the Lender that shall have made such Competitive Bid.

(e) Subject only to the provisions of this paragraph, the applicable Borrower
may accept or reject any Competitive Bid. Such Borrower shall notify the Agent
by telephone, confirmed by telecopy in a form approved by the Agent, whether and
to what extent it has decided to accept or reject each Competitive Bid, in the
case of a Eurodollar Rate Advance, not later than 10:30 a.m., New York time,
three Business Days before the date of the proposed Advance, and in the case of
a Fixed Rate Advance, not later than 10:30 a.m., New York time, on the proposed
date of the Advance; provided that (i) the failure of a Borrower to give such
notice shall be deemed to be a rejection of each Competitive Bid, (ii) a
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if such Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by a Borrower
shall not exceed the aggregate amount of the requested Advance specified in the
related Competitive Bid Request, (iv) to the extent necessary to comply with
clause (iii) above, a Borrower may accept Competitive Bids at the same
Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each

 

25



--------------------------------------------------------------------------------

such Competitive Bid, and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $5,000,000 and an integral multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of $1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be rounded to integral multiples of $1,000,000 in
a manner determined by the applicable Borrower. A notice given by a Borrower
pursuant to this paragraph shall be irrevocable.

(f) The Agent shall promptly notify each bidding Lender by telecopy whether or
not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(g) If the Agent shall elect to submit a Competitive Bid in its capacity as a
Lender, it shall submit such Competitive Bid directly to the applicable Borrower
at least one quarter of an hour earlier than the time by which the other Lenders
are required to submit their Competitive Bids to the Agent pursuant to
paragraph (c) of this Section.

2.5. Swingline Loans. (a) Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to each Borrower from time
to time during the period from and including the Closing Date and prior to the
Availability Termination Date for such Borrower in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of the outstanding Swingline Loans exceeding $40,000,000, (ii) the
Aggregate Outstanding Credit Exposure exceeding the Aggregate Commitment,
(iii) the Revolving Credit Exposure of any Lender exceeding its Commitment or
(iv) the Borrower Credit Exposure of any Borrower exceeding the Borrower
Sublimit for such Borrower; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, each Borrower may, severally and not jointly with the other Borrower,
borrow, prepay and reborrow Swingline Loans at any time prior to the
Availability Termination Date for such Borrower.

(b) To request a Swingline Loan, a Borrower shall notify the Agent of such
request by telephone not later than 3:00 p.m., New York City time, on the day of
the proposed Swingline Loan. Each such telephonic notice shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the Agent of an
executed written notice. Each such telephonic and written notice shall specify
the requested date (which shall be a Business Day) and the amount of the
requested Swingline Loan and the location and number of the account of the
Borrower to which funds are to be disbursed or, in the case of any Swingline
Loan requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.6(e), the identity of the Issuing Bank that has made such LC
Disbursement. Promptly following the receipt of a notice in accordance with this
Section, the Agent shall advise the Swingline Lender of the details thereof. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a wire transfer to the account specified in such notice or to the
applicable Issuing Bank, as the case may be.

 

26



--------------------------------------------------------------------------------

(c) The Swingline Lender may by written notice given to the Agent not later than
10:00 a.m., New York City time, on any Business Day require the Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of the
Swingline Loans in which the Lenders will be required to participate. Promptly
upon receipt of such notice, the Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Pro Rata Share of such Swingline Loan or
Loans. Each Lender hereby absolutely and unconditionally agrees to pay, upon
receipt of notice as provided above, to the Agent, for the account of the
Swingline Lender, such Lender’s Pro Rata Share of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that, in making any Swingline Loan, the
Swingline Lender shall be entitled to rely, and shall not incur any liability
for relying, upon the representation and warranty of the applicable Borrower
deemed made pursuant to Section 4.2, unless, at least one Business Day prior to
the time such Swingline Loan was made, the Required Lenders shall have notified
the Swingline Lender (with a copy to the Agent) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.2.1 or 4.2.2 would not be satisfied
if such Swingline Loan were then made (it being understood and agreed that, in
the event the Swingline Lender shall have received any such notice, it shall
have no obligation to make any Swingline Loan until and unless it shall be
satisfied that the events and circumstances described in such notice shall have
been cured or otherwise shall have ceased to exist). Each Lender further
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of an Unmatured Default or any reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.11 with respect to Loans made
by such Lender (and Section 2.11 shall apply, mutatis mutandis, to the payment
obligations of the Lenders pursuant to this paragraph), and the Agent shall
promptly remit to the Swingline Lender the amounts so received by it from the
Lenders. The Agent shall notify the applicable Borrower of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the
applicable Borrower (or other Person on behalf of such Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Agent; any such
amounts received by the Agent shall be promptly remitted by the Agent to the
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the Agent, as
applicable, if and to the extent such payment is required to be refunded to the
applicable Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not constitute a Loan and shall
not relieve the applicable Borrower of its obligation to repay such Swingline
Loan.

 

27



--------------------------------------------------------------------------------

2.6. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Borrower may request the issuance of Letters of Credit for its own account and
(ii) the Company may request the issuance of Letters of Credit for its own
account and, jointly, for the account of any of its subsidiaries (other than the
Borrowing Subsidiary, Genco or any Illinois Utility) (and in each case under
this clause (ii), the Company shall be considered the sole Borrower under such
Letter of Credit for purposes of this Agreement notwithstanding any listing of
any subsidiary of the Company as an account party or applicant with respect to
such Letter of Credit), in each case in a form reasonably acceptable to the
Agent and the applicable Issuing Bank, at any time and from time to time prior
to the Availability Termination Date for such Borrower (with respect to any
Letter of Credit referred to in clause (i) of this sentence) or the Company
(with respect to any Letter of Credit referred to in clause (ii) of this
sentence), as the case may be. Each Existing Letter of Credit shall be deemed,
for all purposes of this Agreement (including paragraphs (d) and (e) of this
Section), to be a Letter of Credit issued hereunder for the account of the
applicable Borrower thereunder. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by a Borrower to,
or entered into by a Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit referred to in clause (ii) of the first sentence of this paragraph, it
will be fully responsible for the reimbursement of LC Disbursements, the payment
of interest thereon and the payment of LC Participation Fees and other fees due
under Section 2.8.2 to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Company hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor of the
obligations of any subsidiary that shall be a joint account party in respect of
any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the account party or account
parties with respect to such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, such Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
such Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the Aggregate
Outstanding Credit Exposure will not exceed the Aggregate Commitment, (ii) the
Revolving Credit Exposure of any Lender will not exceed its Commitment,
(iii) the Borrower Credit Exposure of any Borrower will not exceed the Borrower
Sublimit of such Borrower, (iv) the portion of the LC Exposure attributable to
Letters of Credit

 

28



--------------------------------------------------------------------------------

issued by the applicable Issuing Bank will not, unless such Issuing Bank shall
so agree, exceed the LC Commitment of such Issuing Bank and (v) the LC Exposure
will not exceed 25% of the Aggregate Commitment. Notwithstanding the foregoing,
no Issuing Bank shall be required to issue any Letter of Credit if (x) any
order, judgment or decree of any governmental authority shall enjoin or
restrain, or by its terms purport to enjoin or restrain, such Issuing Bank from
issuing such Letter of Credit or (y) any applicable law or any order, request or
directive (whether or not having the force of law) of any governmental authority
with jurisdiction over such Issuing Bank shall prohibit, or request that such
Issuing Bank refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or impose upon such Issuing Bank any restriction,
reserve or capital requirement with respect to such Letter of Credit not in
effect on the Closing Date for which such Issuing Bank is not otherwise
compensated hereunder or any unreimbursed loss, cost or expense not applicable
to such Issuing Bank on the Closing Date, which such Issuing Bank deems in good
faith to be material to it and for which such Issuing Bank is not otherwise
compensated hereunder. If the Required Lenders notify the Issuing Banks that a
Default exists with respect to any Borrower and instruct the Issuing Banks to
suspend the issuance, amendment, renewal or extension of Letters of Credit for
the account of such Borrower, no Issuing Bank shall issue, amend, renew or
extend any Letter of Credit for the account of such Borrower or the Company
without the consent of the Required Lenders until such notice is withdrawn by
the Required Lenders (and each Lender that shall have delivered such notice
agrees promptly to withdraw it at such time as no Default exists).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date for the applicable Borrower;
provided that any Letter of Credit may contain customary automatic renewal
provisions agreed upon by the applicable Borrower and the applicable Issuing
Bank pursuant to which the expiration date of such Letter of Credit shall
automatically be extended for a period of up to 12 months (but not to a date
later than the date that is five Business Days prior to the Maturity Date for
the applicable Borrower, unless otherwise permitted pursuant to the immediately
succeeding proviso), subject to a right on the part of such Issuing Bank to
prevent any such renewal from occurring by giving notice to the beneficiary in
advance of any such renewal; provided, further that, with the prior consent of
the Agent and the applicable Issuing Bank, a Letter of Credit may be extended
beyond the fifth Business Day prior to the Maturity Date for the applicable
Borrower so long as the applicable Borrower shall have deposited, or
substantially concurrently with such extension shall deposit, in an account with
the applicable Issuing Bank, for the benefit of the Lenders and such Issuing
Bank, as cash collateral pursuant to documentation reasonably satisfactory to
the Agent and such Issuing Bank, an amount in cash equal to the aggregate amount
of all outstanding Letters of Credit issued for its account by such Issuing Bank
that have an expiration date later than the fifth Business Day prior to the
Maturity Date for the applicable Borrower.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under

 

29



--------------------------------------------------------------------------------

such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the Agent,
for the account of such Issuing Bank, such Lender’s Pro Rata Share of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower, severally and not jointly with
the other Borrower, shall reimburse such LC Disbursement by paying to the Agent
an amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on the date that such LC Disbursement is made, if such Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by such Borrower prior to
such time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that such Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that such Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that, if such LC Disbursement is not less than $1,000,000,
such Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.1 or 2.5 that such payment be financed with
a Floating Rate Advance or a Swingline Loan to such Borrower in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Floating Rate Advance
or Swingline Loan. If such Borrower fails to make such payment when due, the
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from such Borrower in respect thereof and such Lender’s Pro Rata Share
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Agent its Pro Rata Share of the payment then due from such Borrower, in the same
manner as provided in Section 2.11 with respect to Loans made by such Lender
(and Section 2.11 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Agent shall promptly pay to such Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the Agent of
any payment from such Borrower pursuant to this paragraph, the Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of a Floating Rate Advance or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve such Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be several and
not joint with the other Borrower, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in

 

30



--------------------------------------------------------------------------------

accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder. None
of the Agent, the Lenders or the Issuing Banks, or any of their respective
affiliates, directors, officers or employees, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to a
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s wrongful honor or rejection of any drawing under such Letter
of Credit to the extent arising out of the Issuing Bank’s gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction).
In furtherance of the foregoing and without limiting the generality thereof, but
subject to any non-waivable provisions of the laws and/or other rules to which a
Letter of Credit is subject, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, an Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Floating Rate Advances; provided that, if
such Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14 shall apply. Interest accrued

 

31



--------------------------------------------------------------------------------

pursuant to this paragraph shall be for the account of such Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Cash Collateralization. If any Default with respect to a Borrower shall
occur and be continuing, on the Business Day that such Borrower receives notice
from the Agent or the Required Lenders (or, if the maturity of the Loans has
been accelerated, Lenders with LC Exposures representing greater than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, such Borrower shall deposit in an account with the Agent, in the name
of the Agent and for the benefit of the Lenders, an amount in cash equal to the
portion of the LC Exposure as of such date attributable to Letters of Credit
issued for the account of such Borrower; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Default with respect to such Borrower described in
Section 7.6 or 7.7. Such deposit shall be held by the Agent as collateral for
the payment and performance of the Obligations of such Borrower under this
Agreement. The Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made only if and
to the extent requested by such Borrower and then only at the option and sole
discretion of the Agent, and all at such Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Agent to reimburse each Issuing Bank for LC Disbursements under
Letters of Credit issued for the account of such Borrower for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of future reimbursement obligations under Letters of Credit issued
for the account of such Borrower or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposures
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations of such Borrower under this Agreement. If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of a Default with respect to such Borrower, such amount (to the
extent not applied as aforesaid) shall be returned to such Borrower within three
Business Days after all Defaults with respect to such Borrower have been cured
or waived. If at any time the cash collateral of any Borrower shall exceed such
portion of the LC Exposure as of such date attributable to Letters of Credit
issued for the account of such Borrower, the Agent shall apply such excess funds
to the payment of such Borrower’s Obligations or (i) if no such Obligations are
then due and owing and no Default with respect to such Borrower shall exist,
shall release such excess funds to such Borrower or (ii) if no such Obligations
are outstanding (other than contingent Obligations in respect of Letters of
Credit which are fully collateralized), such excess amount shall be released to
such Borrower notwithstanding the existence of a Default in respect of such
Borrower.

(j) Designation of Additional Issuing Banks. From time to time, the Borrowers
may by notice to the Agent and the Lenders designate as additional Issuing Banks
one or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of any appointment as an Issuing Bank hereunder shall be
evidenced by an agreement (an “Issuing Bank Agreement”), which shall be in a
form satisfactory to the Borrowers and the Agent, shall

 

32



--------------------------------------------------------------------------------

set forth the LC Commitment of such Lender and shall be executed by such Lender,
the Borrowers and the Agent and, from and after the effective date of such
agreement, (i) such Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to include such Lender in its capacity as an Issuing Bank.

2.7. Types of Advances. Revolving Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.11 and 2.12. Competitive Loans may be
Eurodollar Rate Advances or Fixed Rate Advances, or a combination thereof,
selected by the applicable Borrower in accordance with Section 2.4. Each
Swingline Loan shall be a Floating Rate Advance.

2.8. Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment and
Borrower Sublimits.

2.8.1 Facility Fee. Each Borrower agrees, severally and not jointly with the
other Borrower, to pay to the Agent for the account of each Lender a facility
fee (the “Facility Fee”) at a per annum rate equal to such Borrower’s Applicable
Fee Rate on its Contribution Percentage of such Lender’s Commitment (whether
used or unused) from and including the Closing Date to and including the
Facility Termination Date for such Borrower, payable quarterly in arrears on
each Payment Date hereafter and on the Facility Termination Date for such
Borrower; provided, that if any Lender continues to have Revolving Credit
Exposure attributable to such Borrower hereunder after the Facility Termination
Date for such Borrower (excluding any Revolving Credit Exposure in respect of LC
Exposure which is cash collateralized hereunder), then the Facility Fee shall
continue to accrue on the aggregate principal amount of such Revolving Credit
Exposure until such Lender ceases to have any such Revolving Credit Exposure,
and shall be payable on demand.

2.8.2 Letter of Credit Fees. Each Borrower agrees, severally and not jointly
with the other Borrower, to pay (i) to the Agent for the account of each Lender
a participation fee with respect to its participations in Letters of Credit
issued for the account of such Borrower (the “LC Participation Fee”), which
shall accrue at the Applicable Fee Rate on the average daily amount of that
portion of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) attributable to Letters of Credit issued for
the account of such Borrower during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any such LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between such Borrower and
such Issuing Bank on the average daily amount of the LC Exposure attributable to
Letters of Credit issued by such Issuing Bank for the account of such Borrower
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of such

 

33



--------------------------------------------------------------------------------

Issuing Bank’s LC Commitment and the date on which there ceases to be any such
LC Exposure attributable to Letters of Credit issued by such Issuing Bank for
such Borrower, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued by such
Issuing Bank for the account of such Borrower or processing of drawings
thereunder. LC Participation Fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
accrued for the account of any Borrower shall be payable on the Availability
Termination Date for such Borrower and any such fees accruing after the
Availability Termination Date for such Borrower shall be payable on demand. Any
other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable promptly upon receipt of an invoice therefor in reasonable detail.

2.8.3 Termination of and Reductions in Aggregate Commitment and Borrower
Sublimits. The Commitments will automatically terminate on the Commitment
Termination Date. The Company (on behalf of itself and the Borrowing Subsidiary)
may permanently reduce the Aggregate Commitment (with or without reducing any
Borrower Sublimit) and the Borrowing Subsidiary, or the Company, may permanently
reduce its Borrower Sublimit (with or without reducing the Aggregate
Commitment), in each case, in whole or in part and without penalty or premium,
ratably among the Lenders in integral multiples of $5,000,000, upon at least
three (3) Business Days’ written notice to the Agent, which notice shall
specify, as applicable (a) the aggregate amount of any such reduction and/or
(b) the individual amount by which the applicable Borrower Sublimit shall be
reduced, provided, however, that (i) the amount of the Aggregate Commitment may
not be reduced below the Aggregate Outstanding Credit Exposure and (ii) the
Borrower Sublimit of any Borrower may not be reduced below the Borrower Credit
Exposure of such Borrower. Any reduction of the Aggregate Commitment under this
Section (other than the first sentence hereof) shall reduce ratably the
Commitments of all the Lenders.

2.9. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in a multiple of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$5,000,000 (and in a multiple of $1,000,000 if in excess thereof); provided,
however, that (i) any Floating Rate Advance to a Borrower may be in the amount
of the Available Aggregate Commitment and (ii) any Floating Rate Advance to a
Borrower may be in the amount equal to the lesser of the Available Aggregate
Commitment and the amount by which the Borrower Sublimit of such Borrower
exceeds the Borrower Credit Exposure of such Borrower. Each Swingline Loan shall
be in an amount that is an integral multiple of $500,000 and not less than
$1,000,000.

 

34



--------------------------------------------------------------------------------

2.10. Optional Principal Payments. Each Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances of such
Borrower, or any portion of such outstanding Floating Rate Advances, in a
minimum aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in
excess thereof (or, if less, the remaining outstanding principal amount of such
Borrower’s Floating Rate Advances), upon at least one (1) Business Day’s prior
notice to the Agent. Each Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurodollar Advances of such
Borrower, or any portion of such outstanding Eurodollar Advances, in a minimum
aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in excess
thereof (or, if less, the remaining outstanding principal amount of such
Borrower’s Eurodollar Advances), upon at least three (3) Business Days’ prior
notice to the Agent; provided that no Competitive Loan may be prepaid without
the consent of the applicable Lender. Each Borrower may from time to time pay,
without penalty or premium, any outstanding Swingline Loan upon giving notice
thereof to the Swingline Lender not later than 12:00 noon, New York City time,
on the date of prepayment. Any optional payment of Advances (other than
Competitive Loans and Swingline Loans) under this Section shall be applied
ratably to the Advances (other than Competitive Loans and Swingline Loans) of
all the Lenders.

2.11. Method of Selecting Types and Interest Periods for New Revolving Advances;
Funding of Loans. The applicable Borrower shall select the Type of each
Revolving Advance and, in the case of each Eurodollar Advance, the Interest
Period applicable thereto; provided that there shall be no more than five
(5) Interest Periods in effect with respect to all of the Revolving Loans of any
single Borrower at any time, unless such limit has been waived by the Agent in
its sole discretion. The applicable Borrower shall give the Agent irrevocable
notice (a “Borrowing Notice”) not later than 11:00 a.m. (New York time) on the
Borrowing Date of each Floating Rate Advance or on the third Business Day before
the Borrowing Date for each Eurodollar Advance, specifying:

 

  (i) the Borrower requesting such Advance,

 

  (ii) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (iii) the aggregate amount of such Advance,

 

  (iv) the Type of Advance selected, and

 

  (v) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

The Agent shall provide written notice of each request for borrowing under this
Section 2.11 by 11:00 a.m. (New York time) (or, if later, within one hour after
receipt of the applicable Borrowing Notice from such Borrower) on the Borrowing
Date for each Floating Rate Advance or on the third Business Day prior to the
Borrowing Date for each Eurodollar Advance, as applicable. Not later than 1:00
p.m. (New York time) on each Borrowing Date, each Lender shall make available
its Revolving Loan or Revolving Loans in Federal or other funds immediately
available in New York to the Agent at its address specified pursuant to Article
XIII. The Agent will promptly make the funds so received from the Lenders
available to such Borrower at the Agent’s aforesaid address.

 

35



--------------------------------------------------------------------------------

2.12. Conversion and Continuation of Outstanding Revolving Advances; No
Conversion or Continuation of Eurodollar Advances After Default. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.12 or are repaid in accordance with Section 2.10. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Eurodollar Advance with an Interest Period of
30 days (unless such conversion would otherwise be prohibited hereunder, in
which case such Eurodollar Advance shall be converted into a Floating Rate
Advance) unless (x) such Eurodollar Advance is or was repaid in accordance with
Section 2.10 or (y) the applicable Borrower shall have given the Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance either continue as a Eurodollar
Advance for the same or another Interest Period or be converted to a Floating
Rate Advance. Subject to the terms of Section 2.9, a Borrower may elect from
time to time to convert all or any part of an Advance of any Type into any other
Type or Types of Advances; provided that any conversion of any Eurodollar
Advance shall be made on, and only on, the last day of the Interest Period
applicable thereto. Notwithstanding anything to the contrary contained in this
Section 2.12, during the continuance of a Default with respect to a Borrower,
the Agent may (or shall at the direction of the Required Lenders), by notice to
such Borrower, declare that no Advance of such Borrower may be made, converted
or continued as a Eurodollar Advance. The applicable Borrower shall give the
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of a Floating Rate Advance to a Eurodollar Advance, continuation of a Eurodollar
Advance, or conversion of a Eurodollar Advance to a Floating Rate Advance not
later than 11:00 a.m. (New York time) at least three (3) Business Days prior to
the date of the requested conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance to be converted or
continued, and

 

  (iii) the amount of the Advance to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

This Section shall not apply to Competitive Loans and Swingline Loans, which may
not be converted or continued.

2.13. Interest Rates, etc. Each Floating Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made, to, but excluding, the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.12, as applicable, at a rate per
annum equal to the Floating Rate applicable to such Borrower for such day. Each
Swingline Loan shall bear interest on the outstanding principal amount thereof,
for each day from and including the date such Loan is made to but excluding the
date it is paid, at a rate per annum equal to the Floating Rate applicable to
such Borrower for such day. Changes in the rate of interest on that portion of
any Advance maintained as a Floating Rate Advance and on any Swingline Loan will
take effect simultaneously with each change in the Alternate Base Rate. Each
Eurodollar Advance shall bear interest on the

 

36



--------------------------------------------------------------------------------

outstanding principal amount thereof from and including the first day of each
Interest Period applicable thereto to (but not including) the earlier of the
last day of such Interest Period or the date it is paid in accordance with
Section 2.10, at the applicable Eurodollar Rate as determined by the Agent as
applicable to such Borrower’s Eurodollar Advance based upon the applicable
Borrower’s selections under Sections 2.11 and 2.12 and otherwise in accordance
with the terms hereof. Each Fixed Rate Advance shall bear interest at the Fixed
Rate applicable thereto.

2.14. Rates Applicable After Default. Notwithstanding the foregoing, if any
principal of any Loan is not paid when due, or if any interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, commencing on the day after such amount shall have become
due in the case of principal and on the second Business Day after such amount
shall have become due in the case of other amounts, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in Section 2.13 or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to Floating Rate Advances as provided in Section 2.13.

2.15. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent,
by 12:00 noon (New York time) on the date when due and shall be applied ratably
by the Agent among the Lenders to which such Obligations are owing. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender. The Agent is
hereby authorized to charge the account of any Borrower maintained with JPMCB
for each payment of principal, interest and fees owed by such Borrower as it
becomes due hereunder.

2.16. Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender to such Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

  (ii) The Agent shall also maintain accounts in which it will record (a) the
date and the amount of each Loan made to each Borrower hereunder, the Type
thereof and the Interest Period (in the case of a Eurodollar Advance) with
respect thereto, (b) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder, (c) the
effective date and amount of each Assignment and Assumption delivered to and
accepted by it pursuant to Section 12.1 and the parties thereto, (d) the amount
of any sum received by the Agent hereunder from each Borrower and each Lender’s
share thereof, and (e) all other appropriate debits and credits as provided in
this Agreement, including all fees, charges, expenses and interest.

 

37



--------------------------------------------------------------------------------

  (iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence absent manifest error of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of such Borrower to
repay the Obligations in accordance with their terms.

 

  (iv) Any Lender may request that its Loans be evidenced by a promissory note
in substantially the form of Exhibit E (a “Note”). In such event, the applicable
Borrower shall prepare, execute and deliver to such Lender such Note payable to
the order of such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (prior to any assignment pursuant to
Section 12.1) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs (i) and (ii) above.

2.17. Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
such Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. Each Borrower agrees to deliver promptly to
the Agent a written confirmation, signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by the Agent and the Lenders, the records of the Agent and the Lenders
shall govern absent manifest error.

2.18. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Closing Date, on any date
on which such Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurodollar
Advance on a day other than a Payment Date shall be payable on the date of
conversion. Interest accrued on each Eurodollar Advance shall be payable on the
last day of each applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest accrued on each Fixed Rate Loan
shall be payable on the last day of the Interest Period applicable to the
Advance of which such Loan is a part and, in the case of a Fixed Rate Advance
with an Interest Period of more than 90 days’ duration (unless otherwise
specified in the applicable Competitive Bid Request), each day prior to the last
day of such Interest Period that occurs at intervals of 90 days’ duration after
the first day of such Interest Period, and any other dates that are specified in
the applicable Competitive Bid Request as dates for payment of interest with
respect to such Advance. Interest accrued on each Swingline Loan shall be
payable in arrears on the day that such Loan is repaid or is required to be
paid. Interest accrued on any Advance that is not paid

 

38



--------------------------------------------------------------------------------

when due shall be payable on demand and on the date of payment in full. Interest
on Eurodollar Advances, Fixed Rate Loans and fees hereunder shall be calculated
for actual days elapsed on the basis of a 360-day year. Interest on Floating
Rate Advances and Swingline Loans shall be calculated for actual days elapsed on
the basis of a 365/366-day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to 12:00 noon (New York time) at the place of payment. If any
payment of principal of or interest on an Advance, any fees or any other amounts
payable to the Agent or any Lender hereunder shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

2.19. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the Agent
will notify each Lender in writing of the contents of each Aggregate Commitment
or Borrower Sublimit reduction notice, Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder. The Agent will notify the
applicable Borrower and each Lender of the interest rate applicable to each
Eurodollar Advance promptly upon determination of such interest rate and will
give each Borrower and each Lender prompt notice of each change in the Alternate
Base Rate.

2.20. Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Agent and the Borrowers in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.

2.21. Non-Receipt of Funds by the Agent. Unless the applicable Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or any payment under Section 2.6(e) or (ii) in the case of a
Borrower, a payment of principal, interest or fees to the Agent for the account
of the Lenders, that it does not intend to make such payment, the Agent may
assume that such payment has been made. The Agent may, but shall not be
obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or such Borrower, as
the case may be, has not in fact made such payment to the Agent, the recipient
of such payment shall, on demand by the Agent, repay to the Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to
(x) in the case of payment by a Lender, the Federal Funds Effective Rate for
such day for the first three days and, thereafter, the interest rate applicable
to the relevant Loan or (y) in the case of payment by a Borrower, the interest
rate applicable to the relevant Loan.

 

39



--------------------------------------------------------------------------------

2.22. Replacement of Lender. If (x) any Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender, (y) any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3, or (z) any
Lender is a Defaulting Lender, the Borrowers may elect, if (in the case of
clause (x) or (y) above) such amounts continue to be charged or such suspension
is still effective, to terminate or replace the Commitment of such Affected
Lender (as defined below), or if (I) any Lender invokes Section 9.2 or (II) any
Lender has advised that it will not consent to any waiver or amendment of this
Agreement that requires the approval of all the Lenders and upon the replacement
of any such non-consenting Lender such approval shall be obtained (any Lender
subject to any of the foregoing clauses (x), (y), (z), (I) or (II) being an
“Affected Lender”), the Borrowers may elect to replace the Commitment of such
Affected Lender; provided in each of the foregoing cases that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
termination or replacement, and provided further that, concurrently with such
termination or replacement, (i) if the Affected Lender is being replaced,
another bank or other entity which is reasonably satisfactory to the Borrowers
and the Agent shall agree, as of such date, to purchase for cash at face amount
the Outstanding Credit Exposure of the Affected Lender pursuant to an Assignment
and Assumption substantially in the form of Exhibit C and to become a Lender for
all purposes under this Agreement and to assume all obligations of the Affected
Lender as of such date and to comply with the requirements of Section 12.1
applicable to assignments, (ii) each Borrower shall pay to such Affected Lender
in immediately available funds on the day of termination or replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by such Borrower hereunder to and including the date of such replacement,
including payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5,
and (B) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 3.4 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender, in each case to the extent not paid by the purchasing lender
and (iii) if the Affected Lender is being terminated, each Borrower shall pay to
such Affected Lender all Obligations due from such Borrower to such Affected
Lender (including the amounts described in the immediately preceding clauses
(i) and (ii) plus the outstanding principal balance of such Affected Lender’s
Advances and the amount of such Lender’s funded participations in unreimbursed
LC Disbursements). Notwithstanding the foregoing, the Borrowers may not
terminate the Commitment of an Affected Lender if, after giving effect to such
termination, (x) the Aggregate Outstanding Credit Exposure would exceed the
Aggregate Commitment, or (y) the Borrower Credit Exposure of any Borrower would
exceed the Borrower Sublimit of such Borrower.

2.23. Extension of Borrowing Maturity Dates. The Borrowing Subsidiary may, by
notice (a “Maturity Date Extension Request”) to the Agent (which shall promptly
deliver a copy to each of the Lenders) given not less than 45 days and not more
than 60 days prior to its then-current Maturity Date (the “Existing Maturity
Date”), request an extension of the Existing Maturity Date to a date not more
than 364 days after the Existing Maturity Date but in no event after the
Commitment Termination Date. Each Lender shall, by notice to the Borrowing
Subsidiary, the Company and the Agent given not later than the 20th day after
the date of the Agent’s receipt of such Maturity Date Extension Request, advise
the Borrowing Subsidiary and the Company whether or not it agrees to the
requested extension. Any Lender that has not so advised the Borrowing
Subsidiary, the Company and the Agent by such day shall be deemed to have
declined to agree to such extension. If Lenders constituting the Required
Lenders shall have agreed to a Maturity Date Extension Request, then the
Existing Maturity Date shall, as to

 

40



--------------------------------------------------------------------------------

all the Lenders, be extended to the date specified in the Maturity Date
Extension Request (which shall be not more than 364 days after the Existing
Maturity Date); provided, that upon its receipt of the necessary approvals from
the Missouri Public Service Commission authorizing the Borrowing Subsidiary to
borrow hereunder through the Commitment Termination Date, then upon written
notice thereof to the Agent and satisfaction of the conditions set forth in the
following sentence, the Maturity Date for the Borrowing Subsidiary shall
automatically be extended to the Commitment Termination Date without the consent
or approval of any Lender; provided, further, the Borrowing Subsidiary’s
Maturity Date shall in no event be extended beyond the Commitment Termination
Date. Notwithstanding the foregoing, no extension of the Borrowing Subsidiary’s
Maturity Date pursuant to this paragraph shall become effective unless (i) the
Agent shall have received documents consistent with those delivered with respect
to the Borrowing Subsidiary under Sections 4.1.5 through 4.1.7, giving effect to
such extension, (ii) on the Existing Maturity Date, the conditions set forth in
Sections 4.2.1 and 4.2.2 shall be satisfied with respect to the Borrowing
Subsidiary (with all references in Sections 5.5 and 5.7 to “the Closing Date”
being deemed to be references to such Existing Maturity Date) and (iii) if the
date specified in the Maturity Date Extension Request is later than March 31,
2012, (x) the Borrowing Subsidiary shall have obtained a FERC Order authorizing
the incurrence of short-term indebtedness by the Borrowing Subsidiary in an
aggregate principal amount outstanding at least equal to its Borrower Sublimit
as in effect at such time, which authorization shall not terminate on or prior
to the date specified in the Maturity Date Extension Request, or (y) the
Borrowing Subsidiary shall have received the necessary approvals from the
Missouri Public Service Commission authorizing the Borrowing Subsidiary to
borrow hereunder through the date specified in the Maturity Date Extension
Request, and (iv) the Agent shall have received a certificate to the effect as
set forth above in this proviso dated such date and executed by the chief
financial officer, the controller or the treasurer of the Borrowing Subsidiary.

2.24. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply:

 

  (i) Facility Fees shall cease to accrue on the unused portion of such
Defaulting Lender’s Commitment.

 

  (ii) The Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or other
requisite Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 8.2); provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender shall require the consent of such Defaulting Lender (in such
case, to the extent such Defaulting Lender is an affected Lender).

 

  (iii) Unless a Default or an Unmatured Default shall have occurred and be
continuing, all or any part of such Defaulting Lender’s Swingline Exposure and
LC Exposure shall be reallocated among the non-Defaulting Lenders in accordance
with their Pro Rata Shares of the Aggregate Commitment, but only to the extent
the sum of all non-Defaulting Lenders’ Outstanding Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments.

 

41



--------------------------------------------------------------------------------

  (iv) If the LC Exposure of such Defaulting Lender is reallocated pursuant to
subparagraph (iii) above, then the LC Participation Fees payable to the Lenders
pursuant to Section 2.8.2 shall be adjusted in accordance with such
reallocation.

 

  (v) If the reallocation described in clause (ii) above cannot, or can only
partially, be effected, each Borrower shall within one Business Day following
notice by the Agent (x) first, prepay the portion of the Swingline Exposure
attributable to Swingline Loans made to such Borrower and (y) second, cash
collateralize for the benefit of the Issuing Banks such Borrower’s obligations
corresponding to the portion of such Defaulting Lender’s LC Exposure that is
attributable to Letters of Credit issued for the account of such Borrower (in
each case, as determined after giving effect to any partial reallocation
pursuant to clause (iii) above) in accordance with the procedures set forth in
Section 2.6(i) for so long as such LC Exposure is outstanding.

 

  (vi) If a Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (v) above, such Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.8.2 with respect to
such Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s
LC Exposure is cash collateralized.

 

  (vii) The Agent shall adjust the allocation of payments hereunder to ensure
that a Defaulting Lender does not receive payment in respect of any Loan or LC
Disbursement that it did not fund or to reflect any of the actions or
adjustments referred to in this Section 2.24.

If (i) a Bankruptcy Event with respect to the parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank shall have a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and such Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or such Issuing Bank, as the case may be, shall have
entered into arrangements with the applicable Borrower or such Lender reasonably
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to mitigate the risk to it in respect of such Lender failing to satisfy its
participating interest therein.

In the event that the Agent, each Borrower, the Swingline Lender and each
Issuing Bank agree that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans (other than Competitive Loans and Swingline Loans) and
participations in LC Disbursements of the other Lenders as the Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share.

 

42



--------------------------------------------------------------------------------

Except as expressly provided in this Section 2.24 in connection with the
obligations of the Swingline Lender or the Issuing Banks, the obligation of each
Lender, Issuing Bank and Swingline Lender to fund the full amount of its
Commitment and to make Loans, Advances and other extensions of credit hereunder
shall not be released or diminished in any respect by any other Lender becoming
a Defaulting Lender.

2.25. Commitment Increases. (a) The Borrowers may from time to time (and more
than one time), by written notice to the Agent (which shall promptly deliver a
copy to each of the Lenders), executed by the Borrowers and one or more
financial institutions (any such financial institution referred to in this
Section being called an “Augmenting Lender”), which may include any Lender,
cause new Commitments to be extended by the Augmenting Lenders or cause the
existing Commitments of the Augmenting Lenders to be increased, as the case may
be (the aggregate amount of such increase for all Augmenting Lenders on any
single occasion being referred to as a “Commitment Increase”), in an amount for
each Augmenting Lender set forth in such notice; provided that (i) the amount of
each Commitment Increase shall be not less than $10,000,000, except to the
extent necessary to utilize the remaining unused amount of increase permitted
under this Section 2.25(a) and (ii) the Aggregate Commitment shall not exceed
$1,000,000,000 after giving effect to the effectiveness of any Commitment
Increase. Each Augmenting Lender (if not then a Lender) shall be subject to the
approval of the Agent, each Issuing Bank and the Swingline Lender (which
approval shall not be unreasonably withheld) and shall not be subject to the
approval of any other Lenders, and the Company and each Augmenting Lender shall
execute all such documentation as the Agent shall reasonably specify to evidence
the Commitment of such Augmenting Lender and/or its status as a Lender hereunder
(such documentation in respect of any Commitment Increase together with the
notice of such Commitment Increase being referred to collectively as the
“Commitment Increase Amendment” in respect of such Commitment Increase).

(b) Upon each Commitment Increase pursuant to this Section, (i) each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Augmenting Lender providing a portion of such
Commitment Increase, and each such Augmenting Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to such Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Swingline Loans and Letters of Credit held by each
Lender (including each such Augmenting Lender) will (subject to Section 2.24)
equal such Lender’s Pro Rata Share and (ii) if, on the date of such Commitment
Increase, there are any Revolving Loans outstanding, the parties hereto shall,
at the request of the Agent, take actions agreed upon by the Agent and the
Company that will result, within a period acceptable to the Agent and the
Company, in the outstanding Revolving Loans being held by the Lenders ratably in
accordance with their Commitments. In determining the actions to be taken (which
may include the prepayment and reborrowing of all or a portion of such Revolving
Loans and/or the making of Revolving Loans on a non-pro-rata basis by Augmenting
Lenders for the balance of Interest Periods in progress and at rates reflecting
the Eurodollar Base Rate at the time for loans of such duration), the Agent and
the Lenders will endeavor to minimize breakage costs for which the Borrowers
must compensate the Lenders to the extent practicable without undue complexity
or administrative burdens on the Agent or the Lenders. The Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

43



--------------------------------------------------------------------------------

(c) Commitment Increases and new Commitments created pursuant to this
Section 2.25 shall become effective on the date specified in the notice
delivered by the Company pursuant to the first sentence of paragraph (a) above
or on such other date as agreed upon by the Company, the Agent and the
applicable Augmenting Lenders.

(d) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or addition of an Augmenting Lender shall become
effective under this Section unless (i) on the date of such increase, the
conditions set forth in Section 4.2 (it being understood and agreed that (A) all
references to “Credit Extension Date” therein shall be deemed to refer to the
date of such Commitment Increase and (B) all references to the “Closing Date” in
Sections 5.5 and 5.7 shall be deemed to refer to the date of such Commitment
Increase) shall be satisfied as of such date (as though the effectiveness of
such increase were a Credit Extension) and the Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of the Company, and (ii) the actions referred to in paragraph (b)(ii) of this
Section 2.25 shall have been agreed upon by the Agent and the Company (provided,
however, that the prepayment and reborrowing on the date of such Commitment
Increase of all Revolving Loans then outstanding shall be deemed to satisfy the
condition specified in this clause (ii)).

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the Closing Date, the adoption of any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in any such
law, rule, regulation, policy, guideline or directive or in the interpretation
or administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:

3.1.1 subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, or

3.1.2 imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or

 

44



--------------------------------------------------------------------------------

3.1.3 imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment, Eurodollar Loans or Fixed Rate Loans or reduces any
amount receivable by any Lender or any applicable Lending Installation in
connection with its Commitment, Eurodollar Loans or Fixed Rate Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Commitment, Eurodollar Loans or Fixed
Rate Loans held or interest received by it, by an amount deemed material by such
Lender,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Commitment,
Eurodollar Loans or Fixed Rate Loans or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Commitment,
Eurodollar Loans or Fixed Rate Loans, then, within 15 days of demand,
accompanied by the written statement required by Section 3.6, by such Lender,
the Borrowers shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required to be maintained by such Lender, any Lending Installation of
such Lender or any corporation controlling such Lender is increased as a result
of a Change, then, within 15 days of demand, accompanied by the written
statement required by Section 3.6, by such Lender, the Borrowers shall pay such
Lender the amount applicable to such Borrower necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Commitment hereunder (after taking into account such Lender’s
policies as to capital adequacy). “Change” means (i) any change after the
Closing Date in the Risk-Based Capital Guidelines or (ii) any adoption of, or
change in, or change in the interpretation or administration of any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
Closing Date which affects the amount of capital required to be maintained by
any Lender or any Lending Installation or any corporation controlling any
Lender. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the Closing Date, including
transition rules, and (ii) the corresponding capital regulations promulgated by
regulatory authorities outside the United States implementing the July 1988
report of the Basel Committee on Banking Regulation and Supervisory Practices
Entitled “International Convergence of Capital Measurements and Capital
Standards,” including transition rules, and any amendments to such regulations
adopted prior to the Closing Date.

3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, or
(iii) no reasonable basis exists for determining the Eurodollar Base Rate, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be

 

45



--------------------------------------------------------------------------------

repaid or converted to Floating Rate Advances on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law, subject to the payment of any funding indemnification
amounts required by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurodollar Advance or a Fixed
Rate Loan occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made or continued, a Fixed Rate Loan is not made or a
Floating Rate Advance is not converted into a Eurodollar Advance on the date
specified by the applicable Borrower for any reason other than default by the
Lenders, a Eurodollar Advance or Fixed Rate Loan is not prepaid on the date
specified by such Borrower for any reason, or a Eurodollar Advance is prepaid by
such Borrower without such Borrower providing at least three (3) Business Days’
prior notice to the Agent for any reason, such Borrower will severally and not
jointly with the other Borrower indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurodollar Advance or Fixed
Rate Loan as determined by such Lender (if and to the extent such Lender, in its
sole discretion, elects to impose such a charge), excluding loss of margin on
the principal amount subject thereto. Notwithstanding the foregoing, a
Defaulting Lender required to assign its Loans pursuant to Section 2.24 shall
not be entitled to compensation under this Section 3.4 in connection with any
such assignment.

3.5. Taxes.

 

  (i) All payments by any Borrower to or for the account of any Lender or the
Agent hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes unless required by law. If a Borrower or the
Agent is required by law to deduct any Taxes from or in respect of any sum
payable hereunder, (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) such Borrower shall make such deductions,
(c) such Borrower shall pay the full amount deducted to the relevant taxing
authority in accordance with applicable law and (d) such Borrower shall furnish
to the Agent the original copy of a receipt evidencing payment thereof or, if a
receipt cannot be obtained with reasonable efforts, such other evidence of
payment as is reasonably acceptable to the Agent, in each case within 30 days
after such payment is made.

 

  (ii) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

 

  (iii)

The Borrowers shall indemnify the Agent and each Lender for the full amount of
Taxes or Other Taxes (including any Taxes or Other Taxes imposed on amounts

 

46



--------------------------------------------------------------------------------

 

payable under this Section 3.5) paid by the Agent or such Lender and any
liability (including expenses) arising therefrom or with respect thereto.
Payments due under this Section 3.5(iii) shall be made within 30 days of the
date the Agent or such Lender makes demand therefor pursuant to Section 3.6.

 

  (iv) Each Lender shall deliver to the Agent and the applicable Borrower, not
more than ten Business Days after the date on which it becomes a party to this
Agreement (but in any event before a payment is due to it hereunder), two duly
completed copies of:

 

  (a) in the case of a Lender that is a U.S. Person, IRS Form W-9,

 

  (b) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from U.S.
federal withholding tax pursuant to the “business profits” or “other income”
article of such tax treaty,

 

  (c) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, both (1) IRS Form
W-8BEN and (2) a certificate to the effect that such Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (C) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code or (D) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected,

 

  (d) in the case of a Non-U.S. Lender for which payments under any Loan
Document constitute income that is effectively connected with such Non-U.S.
Lender’s conduct of a trade or business in the United States, IRS Form W-8ECI,

 

  (e) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms described in parts (a), (b), (c), (d) and (f) of this
Section 3.5(iv) that would be required of each such beneficial owner, if such
beneficial owner were a Lender; provided, however, that if the Lender is a
partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may certify
that the requirements for such exemption are met on behalf of such partners or

 

47



--------------------------------------------------------------------------------

  (f) any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding tax, together with any other
documentation necessary to enable the applicable Borrower or the Agent to
determine the amount of tax (if any) required by law to be withheld.

Each Lender shall deliver to each of the Borrowers and the Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrowers or the Agent. Notwithstanding the foregoing in this Section 3.5(iv),
no Lender shall have any obligation under this Section 3.5(iv) if an event
(including any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrowers and the Agent that it is not capable of receiving payments
without any deduction or withholding of U.S. federal income tax.

 

  (v) For any period during which a Lender has failed to provide the appropriate
forms contemplated by Section 3.5(iv) above (unless such failure is due to a
change in treaty, law or regulation, or any change in the interpretation or
administration thereof by any governmental authority, occurring subsequent to
the date on which such Lender became a party to this Agreement (or, in the case
of a Non-U.S. Lender that becomes a Lender pursuant to an assignment, unless and
to the extent the assigning Lender was entitled, at the time of the assignment,
to receive additional amounts with respect to such withholding taxes pursuant to
this Section 3.5)), such Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Lender which is otherwise exempt from or subject to a reduced
rate of withholding tax become subject to Taxes because of its failure to
deliver a form required under Section 3.5(iv) above, each Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.

 

  (vi)

If the IRS or any other governmental authority of the United States or any other
country or any political subdivision thereof asserts a claim that the Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or properly completed, because
such Lender failed to notify the Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Agent fully for all amounts paid, directly or
indirectly, by the Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Agent under this subsection, together with all reasonable
costs and expenses related thereto (including attorneys’ fees and time charges
of attorneys for the Agent, which attorneys may be employees of the Agent). The
obligations of the Lenders under this Section 3.5(vi) shall survive the payment
of the

 

48



--------------------------------------------------------------------------------

 

Obligations and termination of this Agreement until the later of (i) the
expiration of the statute of limitations (taking into account all extensions)
for the assessment of such tax or (ii) the conclusion of any audit with respect
to such tax.

 

  (vii) If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Agent, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Agent as may
be necessary for the Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

3.6. Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the applicable Borrower (with a copy to the
Agent and each applicable Borrower) as to the amount due, if any, under
Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on such Borrower in the absence of
manifest error, and upon reasonable request of such Borrower, such Lender shall
promptly provide supporting documentation describing and/or evidencing the
applicable event giving rise to such amount to the extent not inconsistent with
such Lender’s policies or applicable law. Determination of amounts payable under
such Sections in connection with a Eurodollar Loan shall be calculated as though
each Lender funded its Eurodollar Loan through the purchase of a deposit of the
type, currency and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable within seven (7) Business Days
after receipt by the applicable Borrower of such written statement, unless
subject to a good faith dispute by such Borrower, notice and details of which
was provided to the affected Lender prior to such due date. The obligations of
each Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement. Notwithstanding the foregoing,
the Borrowers shall not be responsible for any reimbursement of any such amount
under Section 3.1, 3.2, 3.4 or 3.5 which shall have accrued and of which the
applicable Lender shall have become aware more than 180 days prior to its
delivery to the Borrower of notice requesting reimbursement thereof.

3.7. Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender. A Lender’s designation of an alternative
Lending Installation shall not affect the Borrowers’ rights under Section 2.22
to replace a Lender.

 

49



--------------------------------------------------------------------------------

3.8. Allocation of Amounts Payable Among Borrowers. Each amount payable by “the
Borrowers” under this Article shall be an obligation of, and shall be discharged
(a) to the extent arising out of acts, events and circumstances related to a
particular Borrower, by such Borrower and (b) otherwise, by both Borrowers, with
each Borrower being severally liable for such Borrower’s Contribution Percentage
of such amount, provided that the Company agrees that, if the Borrowing
Subsidiary shall fail to pay any amount owed by it under clause (b) of this
Section after a demand shall have been made by the Person to which such amount
is owed, the Company shall promptly pay such amount (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of the Borrowing Subsidiary under this Section).

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Closing Date. The obligations of the Lenders and the Issuing Banks to make
the initial Credit Extension hereunder to each Borrower shall not become
effective until the date on which each of the following conditions precedent
with respect to such Borrower (and in the case of the Borrowing Subsidiary, with
respect to the Company) are satisfied (or waived in accordance with Section 8.2)
and such Borrower delivers to the Agent the items specified below:

4.1.1 Either (a) a counterpart of this Agreement signed on behalf of each party
hereto or (b) written evidence reasonably satisfactory to the Agent (which may
include a facsimile transmission or electronic image of a signed signature page
of this Agreement) that such party has signed a counterpart of this Agreement.

4.1.2 Copies of the articles or certificate of incorporation of each Borrower,
together with all amendments thereto, certified by the secretary or an assistant
secretary of such Borrower, and a certificate of good standing with respect to
each Borrower from the appropriate governmental officer in its jurisdiction of
incorporation.

4.1.3 Copies, certified by the Secretary or Assistant Secretary of each
Borrower, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which such Borrower is a party.

4.1.4 An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of such Borrower
authorized to sign the Loan Documents to which such Borrower is a party, upon
which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Borrower.

 

50



--------------------------------------------------------------------------------

4.1.5 A certificate, signed by an Authorized Officer of each Borrower, stating
that on the Closing Date (a) no Default or Unmatured Default has occurred and is
continuing or would result from such initial Credit Extension or from the use of
the proceeds therefrom, (b) all of the representations and warranties in Article
V shall be true and correct in all material respects as of such date except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date and (c) the condition set forth in
Section 4.1.10 below has been or is simultaneously being satisfied.

4.1.6 Written opinions of the Borrowers’ counsel, in form and substance
satisfactory to the Agent and addressed to the Lenders, in substantially the
form of Exhibit A.

4.1.7 Delivery of copies of the required regulatory authorizations identified on
Schedule 4.

4.1.8 Any Notes requested by Lenders pursuant to Section 2.16 payable to the
order of each such requesting Lender.

4.1.9 Written money transfer instructions, in substantially the form of Exhibit
D, addressed to the Agent and signed by an Authorized Officer, together with
such other related money transfer authorizations as the Agent may have
reasonably requested.

4.1.10 Evidence satisfactory to the Agent (copies of which shall be provided to
the Company) that either (a) the commitments under the Existing UE/Genco Credit
Agreement shall have been terminated, all amounts outstanding thereunder shall
have been paid and all letters of credit issued thereunder shall have been
terminated or become Rollover Letters of Credit or (b) (i) the Borrowing
Subsidiary shall have repaid all amounts owing by it under the Existing UE/Genco
Credit Agreement, its borrower sublimit thereunder shall have been terminated
and any letters of credit outstanding thereunder that have been issued for its
account and have expiration dates beyond the Closing Date shall have been
terminated or shall have become Rollover Letters of Credit, (ii) the aggregate
commitment under the Existing UE/Genco Credit Agreement shall have been reduced
by an amount equal to the Aggregate Commitment and (iii) the borrower sublimit
of the Company under the Existing UE/Genco Credit Agreement shall have been
reduced by the amount of its Borrower Sublimit.

4.1.11 All documentation and other information that any Lender shall reasonably
have requested in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

 

51



--------------------------------------------------------------------------------

4.1.12 Such other documents as any Lender or its counsel may have reasonably
requested.

4.2. Each Subsequent Credit Extension. The Lenders and the Issuing Banks shall
not be required to make any Credit Extension to a Borrower unless on the
applicable Credit Extension Date (it being acknowledged and agreed that
conversions and continuations of Loans and Advances that do not result in an
increase in the Aggregate Outstanding Credit Exposure shall not be deemed to
constitute Credit Extensions for purposes of this Section 4.2):

4.2.1 There exists no Default or Unmatured Default with respect to such Borrower
and no Default or Unmatured Default with respect to such Borrower will result
from such Credit Extension or from the use of the proceeds therefrom.

4.2.2 The representations and warranties of such Borrower contained in Article V
are true and correct (i) in the case of the representations and warranties
qualified as to materiality, in all respects and (ii) otherwise, in all material
respects, in each case as of such Credit Extension Date except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
on and as of such earlier date.

4.2.3 All required regulatory authorizations of FERC and the Missouri Public
Service Commission in respect of such Credit Extension to such Borrower shall
have been obtained and shall be effective.

Each Borrowing Notice or request for the issuance of a Letter of Credit with
respect to each such Credit Extension to a Borrower shall constitute a
representation and warranty by the applicable Borrower that the conditions
contained in Sections 4.2.1, 4.2.2 and 4.2.3 have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower severally as to such Borrower and, as applicable, its
Subsidiaries, and not jointly with the other Borrower or its Subsidiaries,
hereby represents and warrants to each Lender, each Issuing Bank and the Agent:

5.1. Existence and Standing. Such Borrower and each of its Subsidiaries (other
than any Project Finance Subsidiary or Non-Material Subsidiary or an SPC) is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, other than the failure of any such Borrower to
be qualified to transact business in any such jurisdiction to the extent such
failure could not reasonably be expected to result in a Material Adverse Effect
with respect to such Borrower.

 

52



--------------------------------------------------------------------------------

5.2. Authorization and Validity. Such Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by such Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents to which such Borrower
is a party constitute legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law) and (iii) requirements
of reasonableness, good faith and fair dealing.

5.3. No Conflict. Neither the execution and delivery by such Borrower of the
Loan Documents, nor the consummation of the transactions therein contemplated,
nor compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on such
Borrower or any of its Subsidiaries the violation of which is known to, or could
reasonably be expected to, have a Material Adverse Effect with respect to such
Borrower or (ii) such Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of the New Illinois
Credit Agreement, the New Genco Credit Agreement or any indenture or the
material provisions of any material instrument or any material agreement to
which such Borrower or any of its Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of such Borrower or a
Subsidiary pursuant to the terms of, the New Illinois Credit Agreement, the New
Genco Credit Agreement or any such indenture, instrument or agreement.

5.4. Financial Statements. The consolidated financial statements of such
Borrower, audited by PricewaterhouseCoopers LLP, as of and for the fiscal year
ended December 31, 2009, and the unaudited consolidated balance sheets of such
Borrower as of March 31, 2010, and June 30, 2010, and the related unaudited
statement of income and statement of cash flows for the periods then ended,
copies of which have been furnished to each Lender, fairly present in all
material respects (subject in the case of such balance sheet and statement of
income for the periods ended March 31, 2010, and June 30, 2010, to the absence
of footnotes and subject to year-end adjustments) the consolidated financial
condition of such Borrower at such dates and the consolidated results of the
operations of such Borrower for the periods ended on such dates, were prepared,
except in the case of such unaudited statements, in accordance with generally
accepted accounting principles in effect on the dates such statements were
prepared (except for the absence of footnotes and subject to year end audit
adjustments) and fairly present the consolidated financial condition and
operations of such Borrower at such dates and the consolidated results of their
operations for the periods then ended. Except as disclosed in the financial
statements referred to above or in the notes thereto or on Schedule 5 hereto,
neither such Borrower nor any of its Subsidiaries has as of the Closing Date any
material contingent liabilities.

5.5. Material Adverse Change. As of the Closing Date, since December 31, 2009,
there has been no change in the business, Property, condition (financial or
otherwise) or results of operations of such Borrower and its Subsidiaries (other
than any Project Finance Subsidiary) that could reasonably be expected to have a
Material Adverse Effect with respect to such Borrower, except for the Disclosed
Matters.

 

53



--------------------------------------------------------------------------------

5.6. Taxes. Such Borrower and its Subsidiaries have filed all U.S. federal tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by such Borrower or any of its Subsidiaries, except in respect of such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
and as to which no Lien exists (except as permitted by Section 6.13.2). The IRS
has closed audits of, or the statute of limitations has expired for, the U.S.
federal income tax returns filed by each Borrower for all periods through the
calendar taxable year ending December 31, 2004. The IRS has not closed audits of
the U.S. federal income tax returns filed by any Borrower and its Subsidiaries
for subsequent periods. No claims have been, or are being, asserted with respect
to such taxes that could reasonably be expected to result in a Material Adverse
Effect with respect to such Borrower and no Liens have been filed with respect
to such taxes (other than as permitted pursuant to Section 6.13.2). The charges,
accruals and reserves on the books of such Borrower and its Subsidiaries in
respect of any taxes or other governmental charges are adequate.

5.7. Litigation and Contingent Obligations. As of the Closing Date, other than
the Disclosed Matters, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of its
officers, threatened against or affecting such Borrower or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse Effect
with respect to such Borrower or that seeks to prevent, enjoin or delay the
making of any Loans to such Borrower.

5.8. Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries of
such Borrower as of the Closing Date, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by such Borrower or other Subsidiaries
of such Borrower. As of the Closing Date, all the issued and outstanding shares
of capital stock or other ownership interests of such Subsidiaries have been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and are fully paid and non-assessable.

5.9. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower.

5.10. Accuracy of Information. The written information, exhibits or reports
(other than budgets, forecasts, projections and forward looking statements
(collectively, “Projections”)) with respect to such Borrower furnished to the
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents as of the date prepared, and the information with
respect to such Borrower communicated by responsible officers of such Borrower
to attendees generally at any meeting or conference call of Lenders or
prospective Lenders (including any due diligence meeting or call) scheduled or
arranged by the Agent as of

 

54



--------------------------------------------------------------------------------

the date communicated, do not, when taken as a whole, contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not materially misleading. The Projections
with respect to such Borrower furnished to the Agent or to any Lender in
connection with the negotiation of, or compliance with, the Loan Documents as of
the date furnished have been prepared in good faith based upon assumptions
believed by such Borrower to be reasonable at the time such Projections were
prepared.

5.11. Regulation U. Neither such Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Advance, margin stock (as defined in Regulation U) will
constitute less than 25% of the value of those assets of such Borrower and its
Subsidiaries that are subject to any limitation on sale, pledge, or any other
restriction hereunder.

5.12. Material Agreements. Neither such Borrower nor any of its Subsidiaries is
in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument
(other than any of the foregoing evidencing or governing Indebtedness) to which
it is a party, which default could reasonably be expected to have a Material
Adverse Effect with respect to such Borrower.

5.13. Compliance With Laws. Except for the Disclosed Matters, such Borrower and
its Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government or any
instrumentality or agency thereof having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property,
non-compliance with which could reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower.

5.14. Ownership of Properties. Such Borrower and its Subsidiaries have good
title to or rights to use (except for minor defects in title that do not
interfere with their ability to conduct their business as currently conducted or
to utilize such properties for the intended purposes), free of all Liens other
than those permitted by Section 6.13, all of the assets material to the business
of such Borrower and its Subsidiaries, taken as a whole, except where the
failure to have such title or right could not reasonably be expected to result
in a Material Adverse Effect with respect to such Borrower.

5.15. Plan Assets; Prohibited Transactions. Such Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and assuming the accuracy of the representations and warranties made in
Section 9.12 and in any assignment made pursuant to Section 12.1, neither the
execution of this Agreement nor the making of Loans hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

 

55



--------------------------------------------------------------------------------

5.16. Environmental Matters. In the ordinary course of its business, the
officers of such Borrower consider the effect of Environmental Laws on the
business of such Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to such Borrower
due to Environmental Laws. On the basis of this consideration, such Borrower has
concluded that, other than the Disclosed Matters, there exists no violation of,
no actual or contingent liability under, and no requirement under any
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect with respect to such Borrower. Except for the Disclosed Matters, and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect with
respect to such Borrower, neither such Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment.

5.17. Investment Company Act. Neither such Borrower nor any Subsidiary of such
Borrower is an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

5.18. Federal Energy Regulatory Commission; Authorization. The Company is a
“holding company” and the Borrowing Subsidiary is a “public utility”, as such
terms are defined in the 2005 Act. The FERC has issued a FERC Order dated
March 31, 2010, with respect to the Borrowing Subsidiary, which is in full force
and effect, authorizing the incurrence of short-term indebtedness by the
Borrowing Subsidiary in an aggregate principal amount outstanding not to exceed
its FERC Limit. The authorization under the March 31, 2010 FERC Order expires
March 31, 2012. Unless such authorization is no longer required by applicable
laws and regulations (and the Agent shall have received confirmation thereof
reasonably satisfactory to it), additional authorization from the FERC (or any
governmental agency that succeeds to the authority of the FERC) or the Missouri
Public Service Commission will be necessary for the Borrowing Subsidiary to
obtain any Advances under this Agreement or to incur or issue short-term
indebtedness, including Advances extended under this Agreement after March 31,
2012. No regulatory authorizations, approvals, consents, registrations,
declarations or filings are required in connection with the borrowings by, and
issuances of Letters of Credit for the account of, the Company or the Borrowing
Subsidiary hereunder or the performance by each of Company and the Borrowing
Subsidiary of its Obligations hereunder and under the other Loan Documents,
except as set forth above or where the failure to have obtained, made or
maintained any such authorizations, approvals, consents, registrations,
declarations or filings could not reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower. No authorizations, approvals,
consents, registrations, declarations or filings of, by or with any regulatory
or governmental agency or body or of, by or with any other third party are
required in connection with the execution and delivery by any Borrower of the
Loan Documents, the borrowings by, and issuances of Letters of Credit for the
account of, any Borrower hereunder or the performance by any Borrower of its
Obligations, except as set forth above or where the failure to have obtained,
made or maintained any such authorizations, approvals, consents, registrations,
declarations or filings could not reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower.

5.19. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing with respect to such Borrower.

 

56



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. Each Borrower will maintain, for itself and each of
its subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Agent, and the Agent shall promptly deliver to each of the Lenders (it being
agreed that the obligation of any Borrower to furnish the consolidated financial
statements referred to in paragraphs 6.1.1 and 6.1.2 below may be satisfied by
the delivery of annual and quarterly reports from such Borrower to the SEC on
Forms 10-K and 10-Q containing such statements):

6.1.1 Within 75 days after the close of each fiscal year, such Borrower’s
audited consolidated financial statements prepared in accordance with Agreement
Accounting Principles on a consolidated basis, including balance sheets as of
the end of such period, statements of income and statements of cash flows,
accompanied by (a) an audit report, unqualified as to scope, of a nationally
recognized firm of independent public accountants and (b) any management letter
prepared by said accountants.

6.1.2 Within 45 days after the close of the first three quarterly periods of
each of its fiscal years, such Borrower’s consolidated unaudited balance sheets
as at the close of each such period and consolidated statements of income and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified as to fairness of presentation,
compliance with Agreement Accounting Principles (except for the absence of
footnotes and year-end adjustments) and consistency by its chief financial
officer, controller or treasurer.

6.1.3 Together with the financial statements required under Sections 6.1.1 and
6.1.2, a compliance certificate in substantially the form of Exhibit B signed by
such Borrower’s chief financial officer, controller, treasurer or assistant
treasurer showing the calculations necessary to determine compliance with this
Agreement and stating that no Default or Unmatured Default with respect to such
Borrower exists, or if any such Default or Unmatured Default exists, stating the
nature and status thereof.

6.1.4 As soon as possible and in any event within 10 days after such Borrower
knows that any ERISA Event has occurred that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of such Borrower, its Subsidiaries or any Commonly Controlled Entity
in an aggregate amount exceeding $25,000,000, a statement, signed by the chief
financial officer, controller or treasurer of such Borrower, describing said
ERISA Event and the action which such Borrower proposes to take with respect
thereto.

 

57



--------------------------------------------------------------------------------

6.1.5 As soon as possible and in any event within 10 days after receipt by such
Borrower, a copy of (a) any notice or claim to the effect that such Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by such Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by such Borrower or any of its Subsidiaries, which, in
the case of either clause (a) or (b) above, could reasonably be expected to have
a Material Adverse Effect with respect to such Borrower.

6.1.6 Promptly upon becoming aware thereof, notice of any upgrading or
downgrading of such Borrower’s S&P Rating or Moody’s Rating or the rating (if
any) of such Borrower’s Obligations hereunder, senior unsecured debt, commercial
paper or First Mortgage Bonds or of such Borrower’s corporate, issuer or issuer
default rating by Moody’s, S&P or Fitch.

6.1.7 Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

6.2. Use of Proceeds and Letters of Credit. Each Borrower will, and will cause
each of its Subsidiaries to, use the proceeds of the Advances for general
corporate purposes, including, for working capital, commercial paper liquidity
support with respect to commercial paper issued by such Borrower or its
Subsidiaries and other funding needs, to repay all amounts owing under the
Existing UE/Genco Credit Agreement, to fund loans under and pursuant to the
Money Pool Agreements or other short-term intercompany loan arrangements, and to
pay fees and expenses incurred in connection with this Agreement. Each Borrower
shall use the proceeds of Advances in compliance with all applicable
contractual, legal and regulatory requirements and any such use shall not result
in a violation of any such requirements, including, Regulation U and Regulation
X, the Securities Act of 1933, as amended, and the Securities Exchange Act of
1934, as amended, and the regulations promulgated thereunder. Each Borrower
shall use the Letters of Credit for general corporate purposes.

6.3. Notice of Default. Within five (5) Business Days after an Authorized
Officer of any Borrower becomes aware thereof, such Borrower will give notice in
writing to the Agent of the occurrence of any Default or Unmatured Default and,
unless otherwise reported to the SEC in such Borrower’s filings under the
Securities Exchange Act of 1934, of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect
with respect to such Borrower.

6.4. Conduct of Business. Each Borrower will, and will cause each of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, do or cause to be done all things necessary to obtain, preserve,
renew and keep in full force and effect its legal existence and, except where
any of the following could not reasonably be expected to result in a

 

58



--------------------------------------------------------------------------------

Material Adverse Effect with respect to such Borrower, the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business. Each Borrower will, and will cause each
of its Subsidiaries (other than any Project Finance Subsidiary, Non-Material
Subsidiary or SPC) to, carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise in which it is
presently conducted or in a manner or fields of enterprise reasonably related
thereto. Notwithstanding the foregoing, no Borrower or Subsidiary shall be
prohibited from (i) dissolving any Inactive Subsidiary, (ii) consummating any
merger or consolidation permitted under Section 6.10 or (iii) selling,
transferring or otherwise disposing of any Subsidiary or assets to the extent
permitted pursuant to Section 6.11 or 6.12.2 or (iv) terminating any right,
privilege or franchise of a Borrower or any Subsidiary or the corporate or legal
existence of any Subsidiary (other than the Borrowing Subsidiary) or changing
the form of organization of a Borrower or any Subsidiary if such Borrower
determines in good faith that such termination or change is in the best interest
of such Borrower or such Subsidiary and is not materially disadvantageous to the
Agent or the Lenders and, in the case of a change in form of organization of a
Borrower, the Agent has consented thereto.

6.5. Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct U.S. federal and all other applicable material
foreign, state and local tax returns required by law and pay when due all U.S.
federal and all other applicable material foreign, state and local taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been recorded in
accordance with Agreement Accounting Principles.

6.6. Insurance. Each Borrower will, and will cause each of its Subsidiaries
(other than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to,
maintain with financially sound and reputable insurance companies insurance on
all its Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is consistent with sound business
practice, and such Borrower will furnish to any Lender upon request full
information as to the insurance carried.

6.7. Compliance with Laws; Federal Energy Regulatory Commission or Missouri
Public Service Commission Authorization. (a) Each Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including all Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect with respect to such Borrower or the applicability
thereof is being contested in good faith and in a diligent manner by appropriate
proceedings.

(b) Each Borrower further agrees not to request any Advance or permit any Loan
to remain outstanding hereunder in violation of any applicable FERC or Missouri
Public Service Commission authorization described in Section 5.18 or any
conditions thereof, as in effect from time to time.

 

59



--------------------------------------------------------------------------------

6.8. Maintenance of Properties. Subject to Section 6.11, each Borrower will, and
will cause each of its Subsidiaries (other than any Project Finance Subsidiary,
Non-Material Subsidiary or SPC) to, maintain, preserve, protect and keep its
Property material to the conduct of the business of such Borrower and such
Subsidiaries, taken as a whole, in good repair, working order and condition
(ordinary wear and tear excepted), so that its business carried on in connection
therewith may be properly conducted at all times.

6.9. Inspection; Keeping of Books and Records. Each Borrower will, and will
cause each of its Subsidiaries (other than any Project Finance Subsidiary,
Non-Material Subsidiary or SPC) to, permit the Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, books and
financial records of such Borrower and such Subsidiaries, to examine and make
copies of the books of accounts and other financial records of such Borrower and
such Subsidiaries, and to discuss the affairs, finances and accounts of such
Borrower and each of its Subsidiaries with, and to be advised as to the same by,
their respective officers at such reasonable times and intervals as the Agent or
any Lender may designate. Each Borrower shall keep and maintain, and cause each
of its Subsidiaries (other than any Project Finance Subsidiary, Non-Material
Subsidiary or SPC) to keep and maintain, in all material respects, proper books
of record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities.

6.10. Merger. No Borrower will, or will permit any of its Subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to, merge
or consolidate with or into any other Person, except (i) any Subsidiary other
than the Borrowing Subsidiary may merge or consolidate with a Borrower if such
Borrower is the corporation surviving such merger, (ii) any Subsidiary other
than the Borrowing Subsidiary may merge or consolidate with any other Subsidiary
(other than any Project Finance Subsidiary or SPC), provided that, except as
permitted pursuant to Section 6.11.15, each Borrower’s aggregate direct and
indirect ownership interest in the survivor thereof shall not be less than such
Borrower’s direct and indirect ownership interest in either of such Subsidiaries
prior to such merger, provided, further, that any Subsidiary may merge or
consolidate with any Project Finance Subsidiary or SPC if the corporation
surviving such merger is a Subsidiary that is not a Project Finance Subsidiary
or an SPC, (iii) the Illinois Merger may be consummated in accordance with the
requirements of the New Illinois Credit Agreement, (iv) any Borrower or any
Subsidiary may merge or consolidate with any Person other than a Borrower or a
Subsidiary if (a) such Person was organized under the laws of the United States
of America or one of its States and (b) such Borrower or such Subsidiary is the
corporation surviving such merger; provided that, in each case, after giving
effect thereto, no Default or Unmatured Default with respect to such Borrower
will be in existence and (v) the Resources Transfer may be consummated.

6.11. Dispositions of Assets. No Borrower will, or will permit any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, lease, sell or otherwise dispose of (collectively, for purposes of
this definition, a “disposition”) its Property to any other Person, including
any of its Subsidiaries, whether existing on the date hereof or hereafter
created, except:

6.11.1 Sales of electricity, natural gas, emissions credits and other
commodities in the ordinary course of business.

 

60



--------------------------------------------------------------------------------

6.11.2 A disposition (including by way of an Investment) of assets by a
Subsidiary of such Borrower (other than, in the case of the Company, the
Borrowing Subsidiary) to such Borrower or another Subsidiary of such Borrower.

6.11.3 (a) A disposition by the Borrowing Subsidiary, or any of its
Subsidiaries, to another Subsidiary of the Company of Property received by the
Borrowing Subsidiary or such Subsidiary after the date hereof from the Company,
directly or indirectly through another subsidiary, specifically for transfer to
the Subsidiary by the Borrowing Subsidiary or such Subsidiary, or (b) a
disposition by a Borrower, or any of its Subsidiaries, to any other Affiliate of
assets, property or cash received from an Affiliate (other than from a Borrower
or a Subsidiary of a Borrower) specifically for transfer to such Affiliate of
the Company.

6.11.4 The payment of dividends in cash or common equity by the Company or any
Subsidiary to holders of its equity interests.

6.11.5 Advances of cash in the ordinary course of business pursuant to the Money
Pool Agreements or other intercompany borrowing arrangements with terms
substantially similar to those of the Money Pool Agreements.

6.11.6 A disposition of obsolete property or property no longer used in the
business of such Borrower or its Subsidiaries.

6.11.7 The transfer pursuant to a requirement of law or any regulatory authority
having jurisdiction, of functional and/or operational control of (but not of
title to) transmission facilities of such Borrower or its Subsidiaries to an
Independent System Operator, Regional Transmission Organization or to some other
entity which has responsibility for operating and planning a regional
transmission system.

6.11.8 Dispositions pursuant to Leveraged Lease Sales.

6.11.9 Leases, sales or other dispositions by such Borrower or any of its
Subsidiaries of its Property that, together with all other Property of such
Borrower and its Subsidiaries previously leased, sold or disposed of (other than
dispositions otherwise permitted by other provisions of this Section 6.11) since
the Closing Date, do not constitute Property which represents more than fifteen
percent (15%) of the Consolidated Tangible Assets of such Borrower as would be
shown in the consolidated financial statements of such Borrower and its
Subsidiaries as at the end of the fiscal year ending immediately prior to the
date of any such lease, sale or other disposition; provided that in the case of
the Company, each reference in this Section 6.11.9 to a “Subsidiary” of the
Company shall be deemed to be a reference to a “subsidiary” of the Company.

6.11.10 Contributions, directly or indirectly, of capital, in the form of either
debt or equity, by the Company or any Subsidiary to any Subsidiary,

 

61



--------------------------------------------------------------------------------

and contributions by any such Subsidiary to one of its Subsidiaries of any such
contribution received by such Subsidiary after the date hereof from the Company
or a Subsidiary specifically for transfer to the Subsidiary of such Subsidiary.

6.11.11 Transactions under which the Borrower, or its Subsidiary, that disposes
of its Property receives in return consideration (i) in a form other than
equity, other ownership interests or indebtedness and (ii) of which at least 75%
is cash, assets to be used by such Borrower or such Subsidiary in the business
conducted by such Borrower or such Subsidiary and/or assumption of debt;
provided that any such cash consideration so received, unless retained by such
Borrower or its Subsidiary at all times prior to the repayment of all
Obligations under this Agreement, shall be used (x) within twelve months of the
receipt thereof for investment or reinvestment by such Borrower or its
Subsidiary in its existing business or (y) within six months of the receipt
thereof to reduce Indebtedness of such Borrower or its Subsidiary.

6.11.12 Transfers of Receivables (and rights ancillary thereto) pursuant to, and
in accordance with the terms of, a Permitted Securitization.

6.11.13 Disposition, directly or indirectly, by (x) Ameren Transmission Company
or Ameren Illinois Transmission Company or (y) any Subsidiary of a Borrower
(other than, in the case of the Company, the Borrowing Subsidiary) organized to
carry on a business similar to that of Ameren Transmission Company and Ameren
Illinois Transmission Company in the State of Missouri or the State of Illinois,
of electric transmission facilities, and any and all property, plant and
equipment and property rights and interests related thereto, acquired after the
Closing Date, in exchange for cash and/or assumption of debt; provided that any
such cash consideration so received, unless retained by Ameren Transmission
Company, Ameren Illinois Transmission Company or such Subsidiary at all times
prior to the repayment of all Obligations under this Agreement, shall be used
within twelve months of the receipt thereof (x) for investment or reinvestment
by Ameren Transmission Company, Ameren Illinois Transmission Company or such
Subsidiary in its existing business, (y) to reduce Indebtedness of Ameren
Transmission Company, Ameren Illinois Transmission Company or such Subsidiary or
(z) to pay a dividend or return of capital to such Borrower.

6.11.14 The Resources Transfer.

6.11.15 In the case of the Company, any disposition to or Investment in any
subsidiary.

6.11.16 Disposition of assets deemed to have occurred by virtue of the
consummation of the Illinois Merger.

 

62



--------------------------------------------------------------------------------

6.11.17 The redemption by the Borrowing Subsidiary of (x) its Preferred Stock,
$7.64 Series and (y) its Subordinate Capital Income Securities, 7.69% Series due
December 15, 2036.

Notwithstanding any of the foregoing exceptions in this Section 6.11, no
Borrower will, or will permit its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC) to, lease, sell or otherwise dispose
of, in one or more transactions, assets representing all or substantially all
the assets of such Borrower and its Subsidiaries taken as a whole; provided that
in the case of the Company, each reference in this paragraph to a “Subsidiary”
of the Company shall be deemed to be a reference to a “subsidiary” of the
Company; provided, further, that this paragraph shall not be deemed to prohibit
(a) the consummation of the Illinois Merger, (b) the Resources Transfer or
(c) (i) any disposition of assets by a Borrower to a Subsidiary of such Borrower
or by a Subsidiary of such Borrower (other than, in the case of the Company, the
Borrowing Subsidiary) to such Borrower or another Subsidiary of such Borrower or
(ii) any Permitted Securitization that in each case is otherwise permitted under
this Section 6.11.

6.12. Indebtedness of Project Finance Subsidiaries, Investments in Project
Finance Subsidiaries and Non-Material Subsidiaries and Other Investments;
Acquisitions.

6.12.1 Neither any Borrower nor any of its Subsidiaries shall be directly or
indirectly, primarily or secondarily, liable for any Indebtedness or any other
form of liability, whether direct, contingent or otherwise, of a Project Finance
Subsidiary nor shall any Borrower or any of its Subsidiaries provide any
guarantee of the Indebtedness, liabilities or other obligations of a Project
Finance Subsidiary. No Borrower will, or will permit any of its Subsidiaries to,
make or suffer to exist Investments in Project Finance Subsidiaries or
Non-Material Subsidiaries in excess of $100,000,000 in the aggregate for all the
Borrowers and Subsidiaries at any time outstanding (net of return of capital
(but not return on capital) in respect of each such Investment and valued at the
time of the making of such Investment), of which no more than $50,000,000 may at
any time be represented by Contingent Obligations in respect of obligations of
Non-Material Subsidiaries. No Borrower will, or will permit any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, consummate any Acquisition other than an Acquisition (a) which is
consummated on a non-hostile basis approved by a majority of the board of
directors or other governing body of the Person being acquired and (b) which
involves the purchase of a business line similar, related, complementary or
incidental to that of such Borrower and its Subsidiaries as of the Closing Date
unless the purchase price therefor is less than or equal to (i) $10,000,000 with
respect thereto or (ii) $50,000,000 when taken together with all other
Acquisitions consummated by all the Borrowers and Subsidiaries (other than any
Project Finance Subsidiary, Non-Material Subsidiary or SPC) during the term of
this Agreement which do not otherwise satisfy the conditions described above in
this clause (b), and, as of the date of such Acquisition and after giving effect
thereto, no Default or Unmatured Default shall exist with respect to such
Borrower.

 

63



--------------------------------------------------------------------------------

6.12.2 No Borrower will, or will permit any of its Subsidiaries to, make any
Investment in, or lease, sell or otherwise dispose of any asset to, any
Affiliate of the Company other than:

 

  (i) as would be permitted under Section 6.11.1, 6.11.2, 6.11.3, 6.11.4,
6.11.8, 6.11.10, 6.11.12, 6.11.14, 6.11.15, 6.11.16 and 6.11.17.

 

  (ii) Investments pursuant to cash management and money pool arrangements among
the Company and its Affiliates (consistent with past practices and subject to
compliance with record-keeping arrangements sufficient to allow at any time the
identification of cash to the owners thereof at such time (it being understood
that compliance with FERC or other applicable regulatory requirements to such
effect shall be deemed sufficient)),

 

  (iii) loans by the Company to Affiliates (other than Subsidiaries) of the
Company in an aggregate amount outstanding, together with any amounts
outstanding pursuant to clause (iv) below and the principal amount outstanding
of promissory notes issued pursuant to clause (vi) below, at any time not to
exceed $1,000,000,000,

 

  (iv) equity Investments by the Company in Affiliates (other than Subsidiaries)
of the Company in an aggregate amount outstanding (net of return of capital (but
not return on capital) in respect of each such Investment and valued at the time
of the making of such Investment), together with the principal amount
outstanding under any loans made pursuant to clause (iii) above and the
principal amount outstanding of promissory notes issued pursuant to clause
(vi) below, at any time not to exceed $1,000,000,000,

 

  (v) transfers of assets to an Affiliate of the Company for fair market value
(or, to the extent obligatory under applicable regulatory requirements, book
value) paid in cash or in the form of tangible assets useful in the business of
the Borrower or Subsidiary making such transfer,

 

  (vi) transfers of assets to an Affiliate of the Company for fair market value
(or, to the extent obligatory under applicable regulatory requirements, book
value) paid in the form of promissory notes of the transferees in an aggregate
principal amount outstanding, together with the principal amount of any loans
outstanding made pursuant to clause (iii) above and any amounts outstanding
pursuant to clause (iv) above, at any time not to exceed $1,000,000,000,

 

64



--------------------------------------------------------------------------------

  (vii) (a) a disposition by a Subsidiary to an Affiliate of the Company of
Property received by such Subsidiary after the Closing Date from the Company,
directly or indirectly through another subsidiary or Affiliate of the Company,
specifically for disposition to such Affiliate, provided that such Investment by
the Company in such Affiliate is otherwise permitted pursuant to the provisions
of this Section 6.12.2, (b) a disposition by a Borrower, or any of its
Subsidiaries, to any other Affiliate of assets, property or cash received from
an Affiliate (other than from a Borrower or a Subsidiary of any Borrower)
specifically for transfer to such Affiliate, or (c) an Investment in an
Affiliate of the Company (other than an Affiliate that owns equity of the
Company) by the Company or a Hybrid Vehicle of proceeds received by the Company
or such Hybrid Vehicle from any issuance permitted hereunder of equity
securities of the Company or Hybrid Securities, in each case, sold or issued
specifically for the purpose of funding such Investment in such Affiliate,

 

  (viii) the payment of dividends in cash or common equity by a Borrower or any
Subsidiary to holders of its equity interests,

 

  (ix) in the case of any Borrower, Investments in and leases, sales and other
dispositions to Subsidiaries of such Borrower that have, on terms satisfactory
to the Agent, become guarantors of such Borrower’s obligations under this
Agreement, and

 

  (ix) any Investment by a Borrower in, or any other disposition by a Borrower
to, an Affiliate of the Company, provided that the aggregate book value of all
such Investments made and assets disposed of in reliance on this clause
(ix) after the Closing Date by such Borrower does not exceed $25,000,000 at any
time outstanding (net of return of capital (but not return on capital) in
respect of each such Investment and valued at the time of the making of such
Investment).

Notwithstanding any of the foregoing exceptions in this Section 6.12.2, no
Borrower will, or will permit any of its Subsidiaries (other than any Project
Finance Subsidiary, Non-Material Subsidiary or SPC) to, lease, sell or otherwise
dispose of, in one or more transactions, assets representing all or
substantially all the assets of such Borrower and its Subsidiaries taken as a

 

65



--------------------------------------------------------------------------------

whole; provided that in the case of the Company, each reference in this
paragraph to a “Subsidiary” of the Company shall be deemed to be a reference to
a “subsidiary” of the Company; provided, further, that this paragraph shall not
be deemed to prohibit (a) the consummation of the Illinois Merger, (b) the
Resources Transfer or (c) (i) any disposition of assets by a Borrower to a
Subsidiary of such Borrower or by a Subsidiary of such Borrower (other than, in
the case of the Company, the Borrowing Subsidiary) to such Borrower or another
Subsidiary of such Borrower (ii) any Permitted Securitization that in each case
is otherwise permitted under this Section 6.12.2.

6.13. Liens. No Borrower will, or will permit any of its Subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to, create,
incur, or suffer to exist any Lien in, of or on the Property of such Borrower or
any of its Subsidiaries (other than any Project Finance Subsidiary, Non-Material
Subsidiary or SPC), except:

6.13.1 Liens, if any, securing the Loans and other Obligations hereunder.

6.13.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.13.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.13.4 Liens arising out of pledges or deposits under workers’ compensation
laws, unemployment insurance, pensions, or other social security or retirement
benefits, or similar legislation.

6.13.5 Liens existing as of the Closing Date and described in Schedule 2.

6.13.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

6.13.7 Deposits or accounts to secure the performance of bids, trade contracts
or obligations (other than for borrowed money), vendor and service provider
arrangements, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

 

66



--------------------------------------------------------------------------------

6.13.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of such Borrower and its
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of such Borrower or any such Subsidiary
conducted at the property subject thereto.

6.13.9 Liens arising out of judgments or awards not exceeding (i) in the case of
the Company, $50,000,000 in the aggregate at any time outstanding for the
Company and all its Subsidiaries with respect to which appeals are being
diligently pursued, and, pending the determination of such appeals, such
judgments or awards having been effectively stayed, or not more than 45 days has
elapsed prior to the satisfaction or payment of such judgment or award giving
rise to such Lien and (ii) in the case of the Borrowing Subsidiary, $25,000,000
in the aggregate at any time outstanding for the Borrowing Subsidiary and its
Subsidiaries with respect to which appeals are being diligently pursued, and,
pending the determination of such appeals, such judgments or awards having been
effectively stayed or not more than 45 days has elapsed prior to the
satisfaction or payment of such judgment or award giving rise to such Lien.

6.13.10 Liens, securing obligations constituting neither obligations nor
Contingent Obligations of the Borrower or any Subsidiary nor on account of which
the Borrower or any Subsidiary customarily pays interest, upon real estate upon
which the Borrower or any Subsidiary has a right-of-way, easement, franchise or
other servitude or of which the Borrower or any Subsidiary is the lessee of the
whole thereof or any interest therein, including, but not limited to, for the
purpose of locating transmission and distribution lines and related support
structures, pipe lines, substations, measuring stations, tanks, pumping or
delivery equipment or similar equipment.

6.13.11 Liens arising by virtue of any statutory, contractual or common law
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a depository institution.

6.13.12 Liens created pursuant to the Existing UE Indenture securing First
Mortgage Bonds; provided that the Liens of such Existing UE Indenture shall
extend only to the property of the Borrowing Subsidiary (including, to the
extent applicable, after acquired property) that is or would be covered by the
Liens of the Existing UE Indenture as in effect on the date hereof.

6.13.13 Liens on assets of Resources securing Resources Permitted Debt.

6.13.14 Liens incurred in connection with the Peno Creek Project and the Audrain
Project.

 

67



--------------------------------------------------------------------------------

6.13.15 Liens existing on any capital assets of any Subsidiary of such Borrower
at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

6.13.16 Liens on any capital assets securing Indebtedness incurred or assumed
for the purpose of financing or refinancing all or any part of the cost of
acquiring, constructing or repairing such asset; provided that such Lien
attaches to such asset concurrently with or within eighteen (18) months after
the acquisition or completion of construction or repair thereof.

6.13.17 Liens existing on any capital assets of any Subsidiary of such Borrower
at the time such Subsidiary is merged or consolidated with or into such Borrower
or merged with or consolidated into any Subsidiary and not created in
contemplation of such event.

6.13.18 Liens existing on any assets prior to the acquisition thereof by such
Borrower or any of its Subsidiaries and not created in contemplation thereof;
provided that such Liens do not encumber any other property or assets other than
additions to or proceeds from the sale of such property.

6.13.19 Undetermined Liens and charges incidental to construction.

6.13.20 Liens on Property or assets of a Subsidiary of a Borrower in favor of
such Borrower or a Subsidiary (other than a Project Finance Subsidiary,
Non-Material Subsidiary or SPC) that is directly or indirectly wholly owned by
such Borrower.

6.13.21 Liens representing the ownership interests or rights of a lessor or
lessee in a Property leased or owned by a Borrower or any of its Subsidiaries.

6.13.22 Liens arising in connection with sales or transfers of, or financings
secured by, Receivables, including Liens granted by an SPC to secure
Indebtedness arising under a Permitted Securitization.

6.13.23 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of Section 6.13.12 through
6.13.22 provided that (a) such Indebtedness is not secured by any additional
assets, and (b) the amount of such Indebtedness secured by any such Lien is not
increased.

6.13.24 Liens, including Liens imposed by environmental laws, arising in the
ordinary course of its business that (i) do not secure Indebtedness, (ii) do not
secure obligations in an aggregate amount exceeding $30,000,000 at any time, and
(iii) do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business.

 

68



--------------------------------------------------------------------------------

6.13.25 Liens not described in Sections 6.13.1 through 6.13.24 inclusive,
securing Indebtedness or other liabilities or obligations of a Borrower or its
Subsidiaries in an aggregate principal amount outstanding for all such Liens not
to exceed 10% of the Consolidated Tangible Assets of such Borrower at the time
of the incurrence of any such Lien; provided that in the case of the Company,
each reference in this Section 6.13.25 to a “Subsidiary” of the Company shall be
deemed to be a reference to a “subsidiary” of the Company.

6.14. Affiliates. Each Borrower will not, and will not permit any of its
Subsidiaries to, enter into any transaction (including the purchase or sale of
any Property or service) with, or make any payment or transfer to, any Affiliate
(other than (x) with respect to the Borrowing Subsidiary and its Subsidiaries,
the Borrowing Subsidiary and its Subsidiaries, and (y) with respect to the
Company and its Subsidiaries, the Company and its subsidiaries) except in the
ordinary course of business and pursuant to the reasonable requirements of such
Borrower’s or such Subsidiary’s business and, except to the extent that the
terms and consideration of any such transaction are mandated, limited or
otherwise subject to conditions imposed by any regulatory or government body,
upon fair and reasonable terms no less favorable to such Borrower or such
Subsidiary than such Borrower or such Subsidiary would obtain in a comparable
arm’s-length transaction; provided, however, that this Section 6.14 shall not
prohibit or restrict (i) transactions that provide for the purchase or sale of
Property or services at cost that are entered into with any services company
that is a Subsidiary of the Company, (ii) investments pursuant to cash
management and money pool arrangements among the Company and its subsidiaries
(consistent with past practices and subject to compliance with record-keeping
arrangements sufficient to allow at any time the identification of cash to
owners thereof at such time (it being understood that compliance with FERC or
other applicable regulatory requirements to such effect shall be deemed
sufficient)), (iii) customary sale and servicing transactions with an SPC
pursuant to, and in accordance with the terms of, a Permitted Securitization,
(iv) the payment of dividends pursuant to Section 6.11.4 or 6.12.2(viii),
(v) Investments and dispositions of assets permitted under Section 6.12.2 and
(vi) the Resources Transfer.

6.15. Financial Contracts. No Borrower will, or will permit any of its
Subsidiaries, to, enter into or remain liable upon any Rate Management
Transactions except for those entered into in the ordinary course of business
for bona fide hedging purposes and not for speculative purposes.

6.16. Subsidiary Covenants. No Borrower will, or will permit any of its
Subsidiaries other than a Project Finance Subsidiary, a Non-Material Subsidiary
or an SPC to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
other than a Project Finance Subsidiary or Non-Material Subsidiary or SPC
(i) other than with respect to dividends payable by the Company to its
shareholders, to pay dividends or make any other distribution on its common
stock, (ii) to pay any Indebtedness or other obligation owed to such Borrower or
any other Subsidiary of such Borrower, or (iii) to make loans or advances or
other Investments in such Borrower or any other Subsidiary of such Borrower, in
each case, other than (a) restrictions and conditions imposed by law or by this
Agreement, the New Genco Credit Agreement or the New Illinois Credit

 

69



--------------------------------------------------------------------------------

Agreement (or restrictions and conditions imposed under refinancings or
replacements of the New Genco Credit Agreement or the New Illinois Credit
Agreement that are substantially the same as those imposed by the New Genco
Credit Agreement or the New Illinois Credit Agreement) or the documents
governing Resources Permitted Debt (or restrictions and conditions imposed under
refinancings or replacements of Resources Permitted Debt that are substantially
the same as those imposed by such documents), (b) restrictions and conditions
existing as of the Closing Date, in each case as identified on Schedule 3
(without giving effect to any amendment or modification expanding the scope of
any such restriction or condition), (c) restrictions on dividends on the capital
stock of the Borrowing Subsidiary entered into in connection with future
issuances of subordinated capital income securities, to the extent the same are
not more restrictive than those benefiting the holders of the Borrowing
Subsidiary’s existing 7.69% Subordinated Capital Income Securities,
(d) restrictions and conditions in agreements or arrangements entered into by
(1) Electric Energy, Inc. regarding the payment of dividends or the making of
other distributions with respect to shares of its capital stock or (2) Gateway
Energy WGK Project, L.L.C., in each case, without giving effect to any amendment
or modification expanding the scope of any such restriction or condition,
(e) customary restrictions and conditions relating to an SPC contained in
agreements governing a Permitted Securitization, and (f) customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder.

6.17. Leverage Ratio. No Borrower will permit the ratio of (i) its Consolidated
Indebtedness to (ii) its Consolidated Total Capitalization to be greater than
0.65 to 1.00 at any time; provided that Consolidated Indebtedness, solely as
such term is used in, and solely for the purpose of, clause (i) of this
Section 6.17, shall not include (A) subordinated indebtedness which, by it
terms, is subordinated to the Obligations on terms not less favorable to the
Lenders than those set forth in Exhibit F (it being understood that any such
subordinated indebtedness will be expressly subordinated to all Obligations,
including Obligations in respect of Letters of Credit), (B) Permitted
Securitizations or (C) Hybrid Securities.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events (i) in respect of any
Borrower shall constitute a Default with respect to such Borrower and (ii) in
respect of the Borrowing Subsidiary shall also constitute a Default with respect
to the Company; provided that, for the avoidance of doubt, a Default or
Unmatured Default solely with respect to the Company or any of its Subsidiaries
(other than the Borrowing Subsidiary and its Subsidiaries) will not constitute a
Default or Unmatured Default with respect to the Borrowing Subsidiary if and to
the extent no Default or Unmatured Default otherwise exists with respect to the
Borrowing Subsidiary or any of its Subsidiaries:

7.1. Any representation or warranty made or deemed made by or on behalf of such
Borrower (including any representation or warranty deemed made by such Borrower
as to one of its Subsidiaries) to the Lenders, the Issuing Banks or the Agent
under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be false in any material respect on the date as of
which made or deemed made.

 

70



--------------------------------------------------------------------------------

7.2. Such Borrower or, in the case of the Company, the Company or any of its
Subsidiaries, shall fail to pay in respect of any Obligation owing by it
(i) principal of any Loan when due, or (ii) interest upon any Loan or any
Facility Fee or other Obligation under any of the Loan Documents within five
(5) Business Days after such interest, fee or other Obligation becomes due.

7.3. The breach by such Borrower of any of the terms or provisions of
Section 6.2, 6.3 (solely as such provision relates to a Default), 6.10, 6.11,
6.12, 6.13, 6.14, 6.15, 6.16 or 6.17.

7.4. The breach by such Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within fifteen (15) days
after the earlier to occur of (i) written notice from the Agent or any Lender to
such Borrower or (ii) an Authorized Officer otherwise becoming aware of any such
breach.

7.5. Failure of such Borrower or any of its Subsidiaries (other than Project
Finance Subsidiaries or Non-Material Subsidiaries or an SPC) to pay when due
(after the expiration of any applicable grace or cure periods) any Material
Indebtedness; or the default by such Borrower or any of its Subsidiaries (other
than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC) in the
performance (beyond the applicable grace period with respect thereto, if any) of
any term, provision or condition contained in any Material Indebtedness
Agreement or any other event shall occur or condition exist, the effect of which
default, event or condition is to cause, or to permit the holder(s) of such
Material Indebtedness or the lender(s) under any Material Indebtedness Agreement
to cause, such Material Indebtedness to become due, or to be required to be
prepaid or repurchased, (other than by a regularly scheduled payment or a
mandatory prepayment of a corresponding receipt by such Borrower or such
Subsidiary (such as from the proceeds of sale, transfer, loss or other
disposition of property or the issuance of Indebtedness, equity or other
securities)) prior to its stated maturity or, with respect to the New Illinois
Credit Agreement and the New Genco Credit Agreement, any commitment to lend
thereunder to be terminated prior to its stated expiration date; or any Material
Indebtedness of such Borrower or any of its Subsidiaries (other than Project
Finance Subsidiaries or Non-Material Subsidiaries or an SPC) shall be declared
to be due and payable or the remaining outstanding principal amount thereof to
be required to be prepaid or repurchased (other than by a regularly scheduled
payment or a mandatory prepayment of a corresponding receipt by such Borrower or
such Subsidiary (such as from the proceeds of sale, transfer, loss or other
disposition of property or the issuance of Indebtedness, equity or other
securities)) prior to the stated maturity thereof; provided that no Default
shall occur under this Section 7.5 as a result of (i) any notice of voluntary
prepayment delivered by such Borrower or any Subsidiary with respect to any
Indebtedness, (ii) any voluntary sale of assets by such Borrower or any
Subsidiary permitted hereunder as a result of which any Indebtedness secured by
such assets is required to be prepaid or (iii) any other transaction which would
otherwise be prohibited under any such Material Indebtedness Agreement if and to
the extent that concurrently with the consummation of such transaction the
Material Indebtedness thereunder is repaid in full with respect to the Borrower
or Subsidiary which would otherwise have been in default of such Material

 

71



--------------------------------------------------------------------------------

Indebtedness Agreement; and provided further that any “Default” of the Company
under the New Genco Credit Agreement or the New Illinois Credit Agreement that
consists solely of, or termination of any commitment to lend under the New
Illinois Credit Agreement or the New Genco Credit Agreement that results solely
from, a default by a borrowing subsidiary thereunder shall not constitute a
Default under this Section 7.5 while no other “Default” exists with respect to
the Company under the New Genco Credit Agreement or the New Illinois Credit
Agreement, as applicable.

7.6. Such Borrower or any of its Subsidiaries (other than Project Finance
Subsidiaries or Non-Material Subsidiaries or an SPC) shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any formal corporate or partnership action to effect any of the
foregoing actions set forth in this Section 7.6, (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7, or (vii) become
unable, admit in writing its inability or fail generally to pay its debts as
they become due.

7.7. Without the application, approval or consent of such Borrower or any of its
Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC ), a receiver, trustee, examiner, liquidator or similar
official shall be appointed for such Borrower or any of its Subsidiaries (other
than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC) or any
Substantial Portion of its Property or the Property of any of its Subsidiaries
(other than a Project Finance Subsidiary or a Non-Material Subsidiary or an
SPC), or a proceeding seeking an order for relief under the Federal bankruptcy
laws as now or hereafter in effect or seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors shall be
instituted against such Borrower or any of its Subsidiaries (other than Project
Finance Subsidiaries or Non-Material Subsidiaries or an SPC) and such
appointment shall continue undischarged or such proceeding continues undismissed
or unstayed for a period of 60 consecutive days.

7.8. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of such Borrower or, in the case of the Company, any of its
Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC), which, when taken together with all other Property of
such Borrower and/or, in the case of the Company, any such Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion of such Borrower’s or, in the case of the
Company, the Company and its Subsidiaries’ Property, taken as a whole.

 

72



--------------------------------------------------------------------------------

7.9. Such Borrower or, in the case of the Company, any of its Subsidiaries
(other than Project Finance Subsidiaries or Non-Material Subsidiaries or an
SPC), shall fail within 45 days to pay, bond or otherwise discharge one or more
(i) judgments or orders for the payment of money in excess of $25,000,000 (or
the equivalent thereof in currencies other than Dollars) in the aggregate (net
of any amount covered by insurance), or (ii) nonmonetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not stayed
on appeal or otherwise being appropriately contested in good faith.

7.10. An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability (other than any liability discharged prior to the Closing Date) of
such Borrower, its Subsidiaries or any Commonly Controlled Entity in an
aggregate amount exceeding $25,000,000.

7.11. Nonpayment when due (after giving effect to any applicable grace period)
by such Borrower or, in the case of the Company, any of its Subsidiaries (other
than Project Finance Subsidiaries or Non-Material Subsidiaries or an SPC), of
obligations or settlement amounts under Rate Management Transactions in an
aggregate amount of $25,000,000 or more (after giving effect to all netting
arrangements and agreements), or the breach (beyond any grace period applicable
thereto) by such Borrower or, in the case of the Company, any of its
Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC) of any term, provision or condition contained in any
Rate Management Transaction the effect of which is to cause, or to permit the
counterparty(ies) thereof to cause, the termination of such Rate Management
Transaction resulting in liability of such Borrower or such Subsidiaries for
obligations and/or settlement amounts under such Rate Management Transactions in
an aggregate amount of $25,000,000 or more (after giving effect to all netting
arrangements and agreements).

7.12. Any Change in Control with respect to such Borrower shall occur.

7.13. Such Borrower or, in the case of the Company, any of its Subsidiaries,
shall (i) be the subject of any proceeding or investigation pertaining to the
release by such Borrower (or, in the case of the Company, any of its
Subsidiaries) or any other Person of any toxic or hazardous waste or substance
into the environment, or (ii) violate any Environmental Law; which, in the case
of an event described in clause (i) or clause (ii), has resulted in liability to
such Borrower or, in the case of the Company, any of its Subsidiaries, in an
aggregate amount equal to $50,000,000 or more (in the case of the Company, in
the aggregate for the Company and all its Subsidiaries), which liability is not
paid, bonded or otherwise discharged within 45 days or which is not stayed on
appeal and being appropriately contested in good faith.

7.14. Any material provision of any Loan Document shall fail to remain in full
force or effect with respect to such Borrower or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any material
provision of any Loan Document with respect to such Borrower.

 

73



--------------------------------------------------------------------------------

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to a Borrower or, in the case of the Company, any of its Subsidiaries
(other than Project Finance Subsidiaries or Non-Material Subsidiaries or an
SPC), the obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder to such Borrower (and, if such Borrower is the
Borrowing Subsidiary, the Company) shall automatically terminate and the
Obligations of such Borrower (and, if such Borrower is the Borrowing Subsidiary,
the Company) shall immediately become due and payable without any election or
action on the part of the Agent, any Issuing Bank or any Lender. If any other
Default occurs with respect to a Borrower or, in the case of the Company, any of
its Subsidiaries (other than Project Finance Subsidiaries or Non-Material
Subsidiaries or an SPC to the extent excluded from such Default by the
provisions of Article VII), the Required Lenders (or the Agent with the consent
of the Required Lenders) may terminate or suspend the obligations of the Lenders
to make Loans and of the Issuing Banks to issue Letters of Credit hereunder to
such Borrower, or declare the Obligations of such Borrower (and, in the case of
a Default with respect to the Borrowing Subsidiary, of the Company) to be due
and payable, or both, whereupon the Obligations of such Borrower (and, in the
case of a Default with respect to the Borrowing Subsidiary, of the Company)
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind, all of which such Borrower hereby expressly waives.

If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to such Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to such Borrower, rescind and annul such
acceleration and/or termination.

8.2. Amendments. None of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by each Borrower, the Agent and the Required Lenders and, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Agent and the other party or parties thereto, in
each case with the consent of the Required Lenders; provided that (i) any
provision of this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by each Borrower and the Agent to correct any
administrative or other manifest error, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least seven Business
Days’ prior written notice thereof and the Agent shall not have received, within
seven Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment and (ii) no such agreement shall (A) increase the Commitment of any
Lender without the written consent of such Lender, (B) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (C) postpone the scheduled maturity date of any Loan or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or

 

74



--------------------------------------------------------------------------------

excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(D) change Section 11.2 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, (E) change
any of the provisions of this Section or the percentage set forth in the
definition of the term “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender; provided that no such
agreement shall amend, modify, extend or otherwise affect the rights or
obligations of the Agent, any Issuing Bank or the Swingline Lender without the
prior written consent of the Agent, such Issuing Bank or the Swingline Lender,
as the case may be.

Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the applicable Borrower, the Required
Lenders and the Agent if, by the terms of such agreement, (i) the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (ii) upon the effectiveness of such
amendment, each Lender not consenting to such amendment shall receive payment in
full of the principal of and interest accrued on each Advance made by it and all
other amounts owing to it or accrued for its account under this Agreement.

8.3. Preservation of Rights. No delay or omission of the Lenders, the Agent or
the Issuing Banks to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or Unmatured Default or the inability of a Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Agent with the consent of, the requisite number of Lenders
required pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the
Issuing Banks and the Lenders until all of the Obligations have been paid in
full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to any
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

75



--------------------------------------------------------------------------------

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Agent and the Lenders, and between the Agent and the
Lenders on one hand, and the Borrowers individually on the other hand, and
supersede all prior agreements and understandings among and between such
parties, as the case may be, relating to the subject matter thereof other than
those contained in the fee letters described in Section 10.13, which shall
survive and remain in full force and effect during the term of this Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders and the Issuing Banks hereunder are several and not joint and no
Lender or Issuing Bank shall be the partner or agent of any other (except to the
extent to which the Agent is authorized to act as such). The failure of any
Lender or any Issuing Bank to perform any of its obligations hereunder shall not
relieve any other Lender or any Issuing Bank of any of its obligations
hereunder. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
Section 12.1(c)), and, with respect to Sections 9.6, 9.10 and 10.11, the
Arrangers, the Syndication Agents, the Documentation Agents and the Related
Parties of any of the Agent, any Arranger, any Syndication Agent, any
Documentation Agent, any Issuing Bank and any Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

9.6. Expenses; Indemnification.

 

  (i) Subject to paragraph (iii) below, the Borrowers shall reimburse the Agent
and each Arranger for any reasonable costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ and paralegals’ fees and time charges
of one outside legal counsel for the Agent and the Arrangers, and reasonable
out-of-pocket expenses of and reasonable fees for other advisors and
professionals engaged by the Agent or any Arranger) paid or incurred by the
Agent or the Arrangers in connection with the investigation, preparation,
negotiation, documentation, execution, delivery, syndication, distribution
(including via the internet), review, amendment, modification and administration
of the Loan Documents. Subject to paragraph (iii) below, the Borrowing
Subsidiary and the Company also agree to reimburse the Agent, each Arranger, the
Issuing Banks, the Swingline Lender and the Lenders for any costs, internal
charges and out-of-pocket expenses (including attorneys’ and paralegals’ fees
and time charges and expenses of attorneys and paralegals for the Agent, the
Arrangers, the Issuing Banks, the Swingline Lender and the Lenders, which
attorneys and paralegals may be employees of the Agent, the Arrangers, the
Issuing Banks, the Swingline Lender or the Lenders) paid or incurred by the
Agent, such Arranger, any Issuing Bank, the Swingline Lender or any Lender in
connection with the collection of the Obligations and enforcement of the Loan
Documents.

 

76



--------------------------------------------------------------------------------

  (ii) Subject to paragraph (iii) below, the Borrowers hereby further agree to
indemnify the Agent, each Arranger, each Issuing Bank, the Swingline Lender,
each Lender, their respective affiliates, and each of their directors, officers
and employees against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including all expenses of litigation or preparation
therefor whether or not the Agent, any Arranger, any Issuing Bank, the Swingline
Lender, any Lender or any affiliate is a party thereto, and all attorneys’ and
paralegals’ fees, time charges and expenses of attorneys and paralegals of the
party seeking indemnification, which attorneys and paralegals may or may not be
employees of such party seeking indemnification) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents,
the transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they have resulted, as determined in a final non-appealable judgment by a
court of competent jurisdiction, from the gross negligence or willful misconduct
of the party seeking indemnification.

 

  (iii) Each amount payable under paragraph (i) or (ii) of this Section shall be
an obligation of, and shall be discharged by (a) to the extent arising out of
acts, events and circumstances related to a particular Borrower, such Borrower,
and (b) otherwise, both Borrowers, with each of them being severally, but not
jointly, liable for its Contribution Percentage of such amount; provided that
the Company agrees that, if the Borrowing Subsidiary shall fail to pay any
amount owed by it under clause (b) of this paragraph (iii) after a demand shall
have been made by the Person to which such amount is owed, the Company shall
promptly pay such amount (the Company hereby irrevocably waiving any defenses
that might otherwise be available to it as a guarantor of the obligations of the
Borrowing Subsidiary under this Section).

 

  (iv) To the extent that the Borrowers fail to pay any amount required to be
paid by them to the Agent, any Arranger, the Swingline Lender or any Issuing
Bank under paragraph (i) or (ii) of this Section, each Lender severally agrees
to pay to the Agent, the Arrangers, the Swingline Lender or such Issuing Bank,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent, the Arrangers, the Swingline Lender or such
Issuing Bank in its capacity as such.

 

  (v) The obligations of the Borrowers under this Section 9.6 shall survive the
termination of this Agreement and, as to each Borrower, the Availability
Termination Date of such Borrower.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.

 

77



--------------------------------------------------------------------------------

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used in the calculation of any financial covenant or test shall be interpreted
and all accounting determinations hereunder in the calculation of any financial
covenant or test shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by any Borrower or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at such Borrower’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
such Borrower’s and its Subsidiaries’ financial condition shall be the same
after such changes as if such changes had not been made; provided, however,
until such provisions are amended in a manner reasonably satisfactory to the
Agent and the Required Lenders, no Accounting Change shall be given effect in
such calculations. In the event such amendment is entered into, all references
in this Agreement to Agreement Accounting Principles shall mean generally
accepted accounting principles as of the date of such amendment. Notwithstanding
the foregoing, all financial statements to be delivered by such Borrower
pursuant to Section 6.1 shall be prepared in accordance with generally accepted
accounting principles in effect at such time (subject in the case of interim
financial statements, to the absence of footnotes and year-end adjustments).

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability. The relationship between the Borrowers individually on the
one hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. None of the Agent, any Arranger, any Issuing Bank or any
Lender shall have any fiduciary responsibilities to the Borrowers. None of the
Agent, any Arranger, any Issuing Bank or any Lender undertakes any
responsibility to the Borrowers to review or inform the Borrowers of any matter
in connection with any phase of the Borrowers’ businesses or operations. The
Borrowers agree that none of the Agent, any Arranger, any Issuing Bank or any
Lender shall have liability to the Borrowers (whether sounding in tort, contract
or otherwise) for losses suffered by the Borrowers in connection with, arising
out of or in any way related to the transactions contemplated and the
relationship established by the Loan Documents or any act, omission or event
occurring in connection therewith unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence, willful misconduct or willful breach (not
promptly remedied upon receipt of notice of such breach) of the party from which
recovery is sought. None of the Borrowers, the Agent, any Arranger, any Issuing
Bank or any Lender shall have any liability with respect to, and each of the
Agent, each Arranger, each Issuing Bank, each Lender and each Borrower hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by it in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.

 

78



--------------------------------------------------------------------------------

9.11. Confidentiality. Each Lender and each Issuing Bank agrees to hold any
confidential information which it may receive from any Borrower pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Borrowers, Lenders or Issuing Banks and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (ii) to
legal counsel, accountants and other professional advisors to, and agents,
officers and employees of, such Lender or Issuing Bank, in each case which have
been informed as to the confidential nature of such information, for use solely
in connection with the transactions contemplated hereby, (iii) to regulatory
officials having jurisdiction over it or its Affiliates, (iv) to any Person as
required by law, regulation, or legal process (provided that, to the extent
legally permitted, such Lender or Issuing Bank shall provide each Borrower with
notice of such required disclosure to permit the Borrowers to contest the need
for such disclosure), (v) to any Person in connection with any legal proceeding
arising under or in connection with this Agreement, the Loan Documents or the
transactions contemplated hereby to which such Lender or Issuing Bank is a
party, (vi) to any assignee of or participant in, or prospective assignee of or
participant in, any of its rights or obligations under this Agreement, if and to
the extent such Person has been informed as to the confidential nature of such
information and has agreed to treat such information in accordance with the
terms of this Section 9.11, (vii) to such Lender’s or Issuing Bank’s direct or
indirect contractual counterparties in swap agreements or credit insurance
providers with respect to the credit facilities established hereunder, or to
legal counsel, accountants and other professional advisors to any of the
foregoing, in each case which have been informed as to the confidential nature
of such information and have agreed to treat such information in accordance with
the terms of this Section 9.11, and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to this Agreement
or the Advances hereunder.

9.12. Lenders Not Utilizing Plan Assets. Each Lender represents and warrants
that none of the consideration used by such Lender to make its Loans constitutes
for any purpose of ERISA or Section 4975 of the Code assets of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code and the rights and
interests of such Lender in and under the Loan Documents shall not constitute
such “plan assets” under ERISA.

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14. Disclosure. The Borrowers and each Lender and each Issuing Bank hereby
acknowledge and agree that each Lender, each Issuing Bank and their Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with the Borrowers and their Affiliates.

9.15. USA Patriot Act. Each Lender and each Issuing Bank hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the names and addresses of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with its requirements. The Borrowers shall promptly following a request by the
Agent or any Lender, provide all documentation and other information that the
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations including the USA Patriot Act.

 

79



--------------------------------------------------------------------------------

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMCB is hereby appointed by each of
the Lenders and each of the Issuing Banks as its contractual representative
(herein referred to as the “Agent”) hereunder and under each other Loan
Document, and each of the Lenders and the each of the Issuing Banks irrevocably
authorizes the Agent to act as the contractual representative of such Lender and
such Issuing Bank with the rights and duties expressly set forth herein and in
the other Loan Documents. The Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Agent,” it is expressly understood
and agreed that the Agent shall not have any fiduciary responsibilities to any
Lender or any Issuing Bank by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders and the Issuing Banks with only those duties as are expressly set
forth in this Agreement and the other Loan Documents. In its capacity as the
Lenders’ and the Issuing Banks’ contractual representative, the Agent (i) does
not hereby assume any fiduciary duties to any of the Lenders or the Issuing
Banks, (ii) is a “representative” of the Lenders and the Issuing Banks within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders and the Issuing Banks hereby
agrees to assert no claim against the Agent on any agency theory or any other
theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders or the
Issuing Banks, or any obligation to the Lenders or the Issuing Banks to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Agent. Without limiting any other power granted under any
Loan Document, each Lender authorizes and directs the Agent to vote all the
interests of the Lenders as a single bloc based upon the direction of the
Required Lenders as contemplated by any Loan Document.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
or any Issuing Bank for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain,

 

80



--------------------------------------------------------------------------------

inquire into, or verify (a) any statement, warranty or representation made in
connection with any Loan Document or any borrowing hereunder; (b) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document, including any agreement by an obligor to furnish
information directly to each Lender and each Issuing Bank; (c) the satisfaction
of any condition specified in Article IV, except receipt of items required to be
delivered solely to the Agent; (d) the existence or possible existence of any
Default or Unmatured Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Borrowers or any guarantor of any of the Obligations
or of any of the Borrowers’ or any such guarantor’s respective Subsidiaries. The
Agent shall have no duty to disclose to the Lenders or the Issuing Banks
information that is not required to be furnished by the Borrowers to the Agent
at such time, but is voluntarily furnished by the Borrowers to the Agent (either
in its capacity as Agent or in its individual capacity).

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such), and such instructions and any action taken
or failure to act pursuant thereto shall be binding on all of the Lenders. The
Lenders hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such). The Agent
shall be fully justified in failing or refusing to take any action hereunder and
under any other Loan Document unless it shall first be indemnified to its
satisfaction in writing by the Lenders pro rata against any and all liability,
cost and expense that it may incur by reason of taking or continuing to take any
such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders or the
Issuing Banks, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and the Issuing Banks and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to the their Pro Rata Shares of
the Aggregate Commitment (or, if the Aggregate Commitment has been terminated,
of the Aggregate

 

81



--------------------------------------------------------------------------------

Outstanding Credit Exposure) (determined as of the date of any such request by
the Agent) (i) for any amounts not reimbursed by the Borrowers for which the
Agent is entitled to reimbursement by the Borrowers under the Loan Documents in
its capacity as Agent, (ii) to the extent not paid by the Borrowers, for any
other expenses incurred by the Agent on behalf of the Lenders or the Issuing
Banks, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents (including for any expenses incurred by
the Agent in connection with any dispute between the Agent and any Lender or
between two or more of the Lenders or Issuing Banks) and (iii) to the extent not
paid by the Borrowers, for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby (including for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders or Issuing Banks), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent, (ii) any indemnification required pursuant
to Section 3.5(vi) shall, notwithstanding the provisions of this Section 10.8,
be paid by the relevant Lender in accordance with the provisions thereof and
(iii) the Agent shall reimburse the Lenders for any amounts the Lenders have
paid to the extent such amounts are subsequently recovered from the Borrowers.
The obligations of the Lenders under this Section 10.8 shall survive payment of
the Obligations, termination and expiration of the Letters of Credit and
termination of this Agreement.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Borrowers, the
Lenders and the Issuing Banks.

10.10. Rights as a Lender. In the event the Agent is a Lender or an Issuing
Bank, the Agent shall have the same rights and powers hereunder and under any
other Loan Document with respect to its Commitment and its Credit Extensions as
any Lender or any Issuing Bank and may exercise the same as though it were not
the Agent, and the term “Lender” or “Lenders” or “Issuing Bank” shall, at any
time when the Agent is a Lender or an Issuing Bank, unless the context otherwise
indicates, include the Agent in its individual capacity. The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with each Borrower or
any of its Subsidiaries in which such Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.

10.11. Independent Credit Decision. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent, any
Arranger or any other Lender or any other Issuing Bank and based on the
financial statements prepared by

 

82



--------------------------------------------------------------------------------

the Borrowers and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent,
any Arranger or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders, the Issuing Banks and the Borrowers, such
resignation to be effective upon the appointment of a successor Agent; provided
that such successor Agent is a Lender or an Affiliate of a Lender, or, if no
successor Agent has been appointed, forty-five days after the retiring Agent
gives notice of its intention to resign. The Agent may be removed at any time
with or without cause by written notice received by the Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders. Upon any such resignation or removal, the Required Lenders, with the
consent of the Borrowers (which consent shall not be unreasonably withheld or
delayed; provided that such consent shall not be required in the event and
continuation of a Default), shall have the right to appoint, on behalf of the
Borrowers and the Lenders, a successor Agent. If no successor Agent shall have
been so appointed by the Required Lenders or consented to by the Borrowers
within thirty days after the resigning Agent’s giving notice of its intention to
resign, then the resigning Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Agent. Notwithstanding the previous sentence, the Agent may
at any time without the consent of the Borrowers or any Lender or any Issuing
Bank, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned or been removed and no successor
Agent has been appointed, the Lenders may perform all the duties of the Agent
hereunder and the Borrowers shall make all payments in respect of the
Obligations to the applicable Lenders and for all other purposes shall deal
directly with the Lenders. No successor Agent shall be deemed to be appointed
hereunder until such successor Agent has accepted the appointment. Any such
successor Agent shall be a commercial bank having capital and retained earnings
of at least $1,000,000,000 (or such lower amount as shall be acceptable to the
Company). Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning or
removed Agent. Upon the effectiveness of the resignation or removal of the
Agent, the resigning or removed Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation or removal of an Agent, the provisions of this Article X shall
continue in effect for the benefit of such Agent in respect of any actions taken
or omitted to be taken by it while it was acting as the Agent hereunder and
under the other Loan Documents. In the event that there is a successor to the
Agent by merger, or the Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 10.12, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Agent.

10.13. Agent and Arrangers Fees. Each Borrower severally and not jointly agrees
to pay to the Agent and each Arranger, for their respective accounts, the agent
and arrangers fees agreed to by such Borrowers, the Agent and such Arranger
pursuant to and in accordance with the letter agreements dated July 29, 2010, or
as otherwise agreed from time to time.

 

83



--------------------------------------------------------------------------------

10.14. Delegation to Affiliates. The Borrowers, the Lenders and the Issuing
Banks agree that the Agent may delegate any of its duties under this Agreement
to any of its Affiliates (it being agreed that the Agent will remain responsible
for the performance of all such duties). Any such Affiliate (and such
Affiliate’s directors, officers, agents and employees) which performs duties in
connection with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the Agent is
entitled under Articles IX and X.

10.15. Syndication Agent and Documentation Agents. The Lenders identified in
this Agreement as “Syndication Agents” and the Lenders identified in this
Agreement as the “Documentation Agents” shall have no right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, such Lenders
shall not have or be deemed to have a fiduciary relationship with any other
Lender. Each Lender hereby makes the same acknowledgements with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if a Borrower becomes insolvent, however
evidenced, or any Default occurs with respect to a Borrower, any and all
deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender or any Affiliate of any Lender or any Issuing Bank
to or for the credit or account of such Borrower may be offset and applied
toward the payment of the Obligations owing by such Borrower to such Lender or
such Issuing Bank, whether or not the Obligations, or any part thereof, shall
then be due. Promptly upon the exercise of its right of setoff hereunder, each
Lender and Issuing Bank shall deliver written notice thereof to the Agent, and
the Agent shall make such notice available to the other Lenders and Issuing
Banks.

11.2. Ratable Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation

 

84



--------------------------------------------------------------------------------

in any of its Loans or participations in LC Disbursements or Swingline Loans to
any assignee or participant, other than to either Borrower, any other Subsidiary
or any Affiliate of any of the foregoing (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) neither Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Agent and each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

(b) Assignments.

 

  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) each Borrower; provided that no consent of the Borrowers shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if a Default has occurred and is continuing, for any other assignment;

(B) the Agent;

(C) each Issuing Bank; and

(D) the Swingline Lender.

 

  (ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Agent) shall not be less than $5,000,000 unless each Borrower and the Agent
otherwise consent; provided that no such consent of the Borrowers shall be
required if a Default has occurred and is continuing;

 

85



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this sentence shall not apply to rights in respect of outstanding
Competitive Loans;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and their Related Parties or their
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable law,
including Federal, State and foreign securities laws.

 

  (iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Article
III and Section 9.6).

 

  (iv) The Agent shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and records of the names and addresses of the
Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error and the Borrowers, the Agent, the Issuing Banks and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower and, as to entries pertaining to it, any Issuing Bank
or Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

  (v)

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative

 

86



--------------------------------------------------------------------------------

 

Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section and any written
consent to such assignment required by this Section, the Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. Each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Agent that such
assignee is an Eligible Assignee.

(c) Participations.

 

  (i) Any Lender may, without the consent of either Borrower, the Agent, any
Issuing Bank or the Swingline Lender, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrowers, the Agent, the Issuing Banks, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) without the prior written consent of the Agent, no
participation shall be sold to a prospective participant that bears a
relationship to any Borrower described in Section 108(e)(4) of the Code. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 8.2 that
affects such Participant or requires the approval of all of the Lenders. Subject
to paragraph (c)(ii) of this Section, each Borrower agrees that each Participant
shall be entitled to the benefits of Article III to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.1 as though it were a
Lender; provided such Participant agrees to be subject to Section 11.2 as though
it were a Lender.

 

  (ii) A Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 3.5 unless each Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.5 as though it
were a Lender.

 

87



--------------------------------------------------------------------------------

  (iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
any Loan Document (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of any Loan
Document notwithstanding any notice to the contrary.

(d) Pledges. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

ARTICLE XIII

NOTICES

13.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

  (i) if to any Borrower, to it in care of Ameren Corporation, 1901 Chouteau
Avenue, St. Louis, MO 63103, Attention of Jerre E. Birdsong, Vice President and
Treasurer (Telecopy No. (314) 554-6328);

 

  (ii)

if to the Agent, to JPMorgan Chase Bank, N.A., Loan and Agency Services Group,
1111 Fannin Street, 10th Floor, Houston, TX 77002, Attention: Regina Harmon
(Telecopy No. (713) 427-6307), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, 24th Floor, New York, NY 10179, Attention of Bridget Killachey
(Telecopy No. (212) 270-3308);

 

88



--------------------------------------------------------------------------------

  (iii) if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender. The Agent or any Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

13.2. Change of Address. Any Borrower, the Agent, any Issuing Bank and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent, the Issuing
Banks and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

15.2. CONSENT TO JURISDICTION. EACH BORROWER, EACH LENDER AND THE AGENT HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH SUCH PERSON
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR

 

89



--------------------------------------------------------------------------------

PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY BORROWER AGAINST THE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

15.3. WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, EACH ISSUING BANK AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

[Signature Pages Follow]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

AMEREN CORPORATION,         by  

        /s/ Ryan J. Martin

    Name:   Ryan J. Martin     Title:   Assistant Treasurer

 

UNION ELECTRIC COMPANY,

        by  

        /s/ Ryan J. Martin

    Name:   Ryan J. Martin     Title:   Assistant Treasurer

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Agent, the Swingline Lender, an Issuing Bank

and a Lender,

        by  

        /s/ Juan Javellana

    Name:   Juan Javellana     Title:   Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: BARCLAYS BANK PLC         by  

        /s/ Ann Sutton

    Name:   Ann Sutton     Title:   Director

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A.         by  

        /s/ Justin Martin

    Name:   Justin Martin     Title:   Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.         by  

        /s/ Bradford Joyce

    Name:   Bradford Joyce     Title:   Authorized Signatory

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: BNP PARIBAS         by  

        /s/ Francis J. Delaney

    Name:   Francis J. Delaney     Title:   Managing Director         by  

        /s/ Pasquale A. Perraglia IV

    Name:   Pasquale A. Perraglia IV     Title:   Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: CREDIT SUISSE AG CAYMAN ISLANDS BRANCH         by  

        /s/ Ari Burger

    Name:   Ari Burger     Title:   Vice President         by  

         /s/ Kevin Buddhdew

    Name:   Kevin Buddhdew     Title:   Associate

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: DEUTSCHE BANK AG NEW YORK BRANCH         by  

        /s/ Philippe Sandmeier

    Name:   Philippe Sandmeier     Title:   Managing Director         by  

        /s/ Ming K. Chu

    Name:   Ming K. Chu     Title:   Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: THE BANK OF NEW YORK MELLON         by  

        /s/ Richard Fronapfel, Jr.

    Name:   Richard Fronapfel, Jr.     Title:   Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: THE BANK OF NOVA SCOTIA         by  

        /s/ Thane Rattew

    Name:   Thane Rattew     Title:   Managing Director

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: THE ROYAL BANK OF SCOTLAND PLC         by  

        /s/ Emily Freedman

    Name:   Emily Freedman     Title:   Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: UBS LOAN FINANCE LLC         by  

        /s/ Irja R. Otsa

    Name:   Irja R. Otsa     Title:  

Associate Director

Banking Products

Services US

        by  

        /s/ Mary E. Evans

    Name:   Mary E. Evans     Title:  

Associate Director

Banking Products

Services US

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: U.S. BANK NATIONAL ASSOCIATION         by  

        /s/ Michael T. Sagges

    Name:   Michael T. Sagges     Title:   Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: FIFTH THIRD BANK         by  

        /s/ Mark Zobel

    Name:   Mark Zobel     Title:   Assistant Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION         by  

        /s/ Sherrie L. Manson

    Name:   Sherrie L. Manson     Title:   Senior Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: CIBC INC.         by  

        /s/ Robert W. Casey, Jr.

    Name:   Robert W. Casey, Jr.     Title:   Executive Director

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: MORGAN STANLEY BANK, N.A.         by  

        /s/ Sherrese Clarke

    Name:   Sherrese Clarke     Title:   Authorized Signatory

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: PNC BANK, NATIONAL ASSOCIATION         by  

        /s/ Jeffrey S. Potts

    Name:   Jeffrey S. Potts     Title:   Senior Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: COBANK, ACB         by  

        /s/ Josh Batchelder

    Name:   Josh Batchelder     Title:   Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: REGIONS BANK         by  

        /s/ John Holland

    Name:   John Holland     Title:   Senior Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: THE NORTHERN TRUST COMPANY         by  

        /s/ Rick J. Gomez

    Name:   Rick J. Gomez     Title:   Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: COMERICA BANK         by  

        /s/ Mark J. Leveille

    Name:   Mark J. Leveille     Title:   Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: COMERICA BANK, N.A.         by  

        /s/ Douglas P. Best

    Name:   Douglas P. Best     Title:   Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: UMB BANK, N.A.         by  

         /s/ Cecil G. Wood

    Name:   Cecil G. Wood     Title:   Executive Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: THE BANK OF EAST ASIA, LIMITED NEW YORK BRANCH         by  

         /s/ Kenneth Pettis

    Name:   Kenneth Pettis     Title:   Senior Vice President         by  

         /s/ Kitty Sin

    Name:   Kitty Sin     Title:   Senior Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY         by  

         /s/ Henry Hsieh

    Name:   Henry Hsieh     Title:   Assistant Vice President

 

SIGNATURE PAGE TO

AMEREN CORPORATION

MISSOURI CREDIT AGREEMENT